EXHIBIT 10.1



AMENDED AND RESTATED CREDIT AGREEMENT

dated as of March 27, 2008

by and among

AVATAR PROPERTIES INC.
as Borrower

joined by

AVATAR HOLDINGS INC.
(“Holdings”)

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender

GUARANTY BANK,
as Syndication Agent and Lender

FRANKLIN BANK, SSB
a Texas State Savings Bank
as Lender

and

WACHOVIA CAPITAL MARKETS, LLC,
as Lead Arranger

FOR $100,000,000 SENIOR UNSECURED REVOLVING CREDIT FACILITY

1

TABLE OF CONTENTS

Page

     
ARTICLE 1
 
DEFINITIONS AND REFERENCE TERMS

ARTICLE 2
 
DESCRIPTION OF FACILITY

2.01
  Revolving Facility.
 
   
2.02
  Additional Provisions Related to Interest Rate Selection.
 
   
2.03
  Sub-Facilities.
 
   
2.04
  Non-Usage Fee.
 
   
2.05
  Conditions Precedent.
 
   
ARTICLE 3
 


      ADVANCE CONDITIONS 3.01   Procedures for Advances. 3.02   Repayment of
Advances. 3.03   Advance Rates. 3.04   Availability.
ARTICLE 4
 


      REPRESENTATIONS AND WARRANTIES 4.01   Good Standing. 4.02   Authority and
Compliance. 4.03   Binding Agreement. 4.04   Litigation. 4.05   No Conflicting
Agreements. 4.06   Ownership of Assets. 4.07   Taxes. 4.08   Financial
Statements. 4.09   Place of Business.
4.10
  Environmental Matters.
 
   
4.11
  Federal Reserve Regulations.
 
   
4.12
  Consents, Etc.
 
   
4.13
  Governmental Authorizations.
 
   
4.14
  Title to Properties.
 
   
4.15
  Solvent.
 
   
4.16
  Intent and Effect of Transactions.
 
   
4.17
  Incorporation of Representations and Warranties.
 
   
4.18
  Material Contracts.
 
   
4.19
  Use of Proceeds.
 
   
4.20
  Tax Returns and Payment.
 
   
4.21
  Investment Company Act of 1940.
 
   
4.22
  Management and Other Agreements.
 
   
4.23
  Continuation of Representation and Warranties.
 
   
ARTICLE 5
 


      AFFIRMATIVE COVENANTS 5.01   Financial Statements and Other Information.
5.02   Financial Covenants. 5.03   Intentionally Omitted.
5.04
  Restrictions on Liabilities.
 
   
5.05
  Existence and Compliance.
 
   
5.06
  Adverse Conditions or Events.
 
   
5.07
  Taxes and Other Obligations.
 
   
5.08
  Maintenance.
 
   
5.09
  Notification.
 
   
5.10
  Contingent Liabilities.
 
   
5.11
  Observe All Laws.
 
   
5.12
  Governmental Licenses.
 
   
5.13
  Compliance with Laws.
 
   
5.14
  Visitation Rights.
 
   
5.15
  Payment of Indebtedness.
 
   
5.16
  Subordination.
 
   
5.17
  Deposit Accounts.
 
   
5.18
  Notice of Default.
 
   
5.19
  Guarantees.
 
   
5.20
  Insurance.
 
   
ARTICLE 6
 


      NEGATIVE COVENANTS 6.01   Character of Business.
6.02
  No Merger.
 
   
6.03
  Intentionally Omitted.
 
   
6.04
  Investments.
 
   
6.05
  Subordinated Debt.
 
   
6.06
  No Liens or Negative Pledges.
 
   
6.07
  Conditional Prepayments of Long-Term Indebtedness.
 
   
6.08
  Housing Inventory.
 
   
6.09
  Land Components.
 
   
6.10
  ERISA Compliance.
 
   
ARTICLE 7
DEFAULT
ARTICLE 8
 




      REMEDIES UPON DEFAULT
ARTICLE 9
ARTICLE 10
 

AGENT AND LENDERS

10.01
  Appointment and Authorization of Agent.
 
   
10.02
  Loan Administration; Consents and Approvals.
 
   
10.03
  Employees and Agents.
 
   
10.04
  No Liability, Reliance by Agent.
 
   
10.05
  No Representations.
 
   
10.06
  Respecting Loan and Payments.
 
   
10.07
  Holders of Notes.
 
   
10.08
  Indemnity.
 
   
10.09
  Agent as Lender.
 
   
10.10
  Resignation or Removal of Agent.
 
   
10.11
  Notification of Defaults and Events of Default.
 
   
10.12
  Duties in the Case of Enforcement.
 
   
10.13
  Delinquent Lender.
 
   
10.14
  Assignments and Participations.
 
   
10.15
  Deemed Consent or Approval.
 
   
ARTICLE 11
NOTICES
ARTICLE 12
 




      COSTS, EXPENSES AND ATTORNEYS’ FEES
ARTICLE 13
MISCELLANEOUS
13.01
 

Cumulative Rights and No Implied Waiver.
 
   
13.02
  Applicable Law.
 
   
13.03
  Amendment.
 
   
13.04
  Documents.
 
   
13.05
  Partial Invalidity.
 
   
13.06
  Indemnification.
 
   
13.07
  Survivability.
 
   
13.08
  Course of Dealing.
 
   
13.09
  Successors and Assigns.
 
   
13.10
  Net Payments.
 
   
13.11
  Further Assurances.
 
   
13.12
  Resurrection of Borrower’s Indebtedness.
 
   
13.13
  Equitable Relief.
 
   
13.14
  Multiple Borrowers.
 
   
13.15
  Identification of Bank.
 
   
13.16
  Broker’s Commission.
 
   
13.17
  No Usurious Amounts.
 
   
13.18
  Approvals.
 
   
13.19
  Documentary and Intangible Taxes.
 
   
13.20
  Confidentiality.
 
   
13.21
  USA Patriot Act Notice.
 
   
13.22
  Counterparts; Effective Date.
 
   
13.23
  Appraisals and Inspections.
 
   
ARTICLE 14
 


      AMBIGUITY OR CONFLICT
ARTICLE 15
 
JURISDICTION, SERVICE OF PROCESS

ARTICLE 16
NO ORAL AGREEMENT
 

WAIVER OF JURY TRIAL

17.01
  Waiver of Jury Trial.
 
   

2

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of the
27th day of March, 2008, and entered into by and among AVATAR PROPERTIES INC., a
Florida corporation (“Borrower”), joined by AVATAR HOLDINGS INC. (“Holdings”), a
Delaware corporation (the “Guarantor”), WACHOVIA CAPITAL MARKETS, LLC, as lead
arranger (“Arranger”), WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as
Lender and in its capacity as administrative agent (“Agent”), GUARANTY BANK, in
its capacity as Syndication Agent and Lender, FRANKLIN BANK, SSB, a Texas State
Savings Bank, in its capacity as Lender, and the other financial institutions
who are identified on Schedule A hereto or hereafter become parties to this
Agreement as Lenders, (each a “Lender” and collectively, the “Lenders”).

WHEREAS, on December 30, 2003, Borrower entered into a credit agreement with
Wachovia Bank, National Association, as Agent and Lender, together with the
other lenders listed on Schedule A thereto (the “Secured Lenders”), evidencing a
revolving credit facility having a maximum outstanding principal balance at any
one time of $100,000,000 (as amended by a First Amendment to Credit Agreement
dated March 31, 2004, the “Secured Facility”) and Avatar Holdings executed a
guaranty agreement in favor of Lenders guarantying the Borrower’s obligations
under the Secured Facility;

WHEREAS, the Secured Facility was secured by, among other security, a Mortgage
and Security Agreement recorded in Official Records Book 2305, Page 793 of the
Public Records of Osceola County, Florida, as modified by that certain Mortgage
Modification and Notice of Future Advance Agreement recorded in Official Records
Book 2414, Page 1228 of the Public Records of Osceola County, Florida, as
further modified by various Mortgage Modification and Spreader Agreements
recorded in the Public Records of Collier County, Florida, Hillsborough County,
Florida, Polk County, Florida and Broward County, Florida (collectively, the
“Mortgage”) encumbering the real property described therein;

WHEREAS, Borrower desired to refinance the Secured Facility and entered into a
credit agreement on September 20, 2005 with the Lenders, the Arrangers and the
other lenders from time to time party thereto (as amended by the First Amendment
to Credit Agreement dated as of May 25, 2006, the Second Amendment to Credit
Agreement dated as of August 28, 2006 and the Third Amendment to Credit
Agreement dated as of August 14, 2007, collectively the “Original Credit
Agreement”), whereby Lenders agreed to extend a senior unsecured credit facility
in the aggregate principal amount of One Hundred Million Dollars ($100,000,000)
on a revolving basis (the “Facility”) to Borrower, which Facility was
subsequently increased to a maximum outstanding principal balance of One Hundred
Twenty Five Million Dollars ($125,000,000) on October 21, 2005, for the purpose
of refinancing the Secured Facility and financing general corporate operations,
including, but not limited to, financing land acquisition within the State of
Florida and the development of such land into for sale residential developed
lots and/or for the construction of for sale residential units upon such
developed lots, construction and bonding for the Poinciana Parkway proposed for
the Poinciana project in Polk and Osceola counties, Florida, and to make equity
investments in real estate related joint ventures, and Borrower agreed to accept
the proceeds thereof on the terms and conditions set forth therein;

WHEREAS, Lenders agreed to release the premises subject to the Mortgage from the
lien and operation of such instrument pursuant to a Release of Mortgage dated on
or about September 20, 2005; and

WHEREAS, Borrower, Guarantor, Arranger and Lenders desire to amend and restate
the Original Credit Agreement to, inter alia, reduce the maximum outstanding
principal balance to One Hundred Million Dollars ($100,000,000), upon and in
accordance with the terms, provisions, conditions, representations and
warranties hereinafter set forth and contained.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto covenant and agree to amend and restate the Original Credit
Agreement, as follows, with the agreement and understanding that the Original
Credit Agreement is completely replaced by this Agreement and is of no further
force and effect:

ARTICLE 1

DEFINITIONS AND REFERENCE TERMS

In addition to any other terms defined herein, the following terms shall have
the meaning set forth with respect thereto:

ACFFO Ratio. ACFFO Ratio means, for the period ending the last day of any fiscal
quarter, the ratio of (i) Adjusted Cash Flow from Operations for the Relevant
Accounting Period to (ii) Debt Service for the Relevant Accounting Period.

Accounting Terms. All accounting terms not specifically defined or specified
herein shall have the meanings generally attributed to such terms under
generally accepted accounting principles (“GAAP”), as in effect from time to
time, consistently applied.

Accordion Option. Accordion Option shall have the meaning given such term in
Section 2.02(i) hereof.

Act. Act shall have the meaning given such term in Section 13.21 hereof.

Adjusted Cash Flow from Operations. Adjusted Cash Flow from Operations means,
for any Relevant Accounting Period of Holdings on a consolidated basis, the sum
of (a) the cash generated by (or used in) operating activities, including
revenues and expenditures related to real estate projects, including, without
limitation, the Poinciana Parkway (including proceeds of any Parkway Project
Facility), as calculated in the quarterly financial statements for Holdings on a
consolidated basis for such period, plus (b) interest incurred on the debt of
Holdings on a consolidated basis for such Relevant Accounting Period, both as
determined in accordance with GAAP.

Adjusted EBITDA. Adjusted EBITDA means, during the relevant accounting period:
(a) GAAP net income, plus (b) charges against income for federal, state and
local taxes; plus (c) depreciation, plus (d) amortization expense, including,
without limitation, stock based compensation, amortization of goodwill and other
intangible assets and amortization of deferred compensation expense, plus
(e) interest expense in cost of goods sold; plus (f) interest expense from
operations, plus (g) extraordinary losses (and all other non-cash items reducing
GAAP net income, including but not limited to impairment charges for land and
other long-lived assets and option deposit forfeitures); plus (h) non-recurring
expenses associated with the Holdings Notes; minus (i) extraordinary gains and
any unusual gains and non-cash credits in or outside of the ordinary course of
business not included in extraordinary gains that have been included in the
determination of such GAAP net income.

Advance. Advance means an advance of Facility proceeds to or for the benefit of
Borrower, including, without limitation, Revolving Advances, Swing Line Advances
and Letter of Credit Obligations, subject to the terms and conditions of this
Agreement. In no event shall the total amount of Advances exceed the Commitment
Amount at any given time.

Affiliate. Affiliate means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the stock having
ordinary voting power in the election of directors of such person, (b) each
Person that controls, is controlled by or is under common control with such
Person and (c) each of such Person’s officers, directors, joint venturers and
partners. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract, or otherwise; provided, however, that the term
Affiliate shall specifically exclude Agent and each Lender.

Attached Units. Attached Units means the applicable portion of the pad site and
the vertical improvements associated with the construction of a townhouse
building or condominium building that is four stories (excluding parking) or
less in size.

Authorized Signatory. Authorized Signatory means any one of the General Counsel,
Chief Executive Officer/President, Corporate Secretary or Chief Financial
Officer/Treasurer.

Base Rate Loan. Base Rate Loan means the total Advances accruing interest based
on the LIBOR Market Index Rate Option set forth in Section 2.01(c)(i) hereof.

Borrower. Borrower means Avatar Properties Inc., a Florida corporation.

Borrowing Base. Borrowing Base means, as of the date of determination, certain
assets of the Borrower and Guarantor, including Unrestricted Cash, Sold Units,
Speculative Units, Model Units, Finished Lots, Land Under Development, Entitled
Residential Land, Entitled Commercial Land, that qualify under the requirements
set forth in Section 3.04 hereof, and, upon application of the appropriate
Advance Rate set forth in Schedule One and after taking into account the Aging
Elimination, support the Borrowing Base Availability.

Borrowing Base Availability. Borrowing Base Availability has the meaning given
such term in Section 3.04, provided, however, that in no event shall the
Borrowing Base Availability exceed, as of any date of determination, the lesser
of (i) the Commitment Amount less the amount of the Facility then outstanding
(including, without duplication, the outstanding balance of the Letter of Credit
Obligations (except that Performance Letter of Credit Obligations shall not
reduce Borrowing Base Availability) and the Swing Line Advances then
outstanding) or (ii) the maximum amount which, when added to Total Liabilities
outstanding at that time, would result in a breach of Section 5.02(b) (Leverage
Ratio) on a pro forma basis for the upcoming fiscal quarter immediately
following the date of such Revolving Advance, Swing Line Advance, or Letter of
Credit issuance, as applicable, assuming that such Revolving Advance, Swing Line
Advance or Letter of Credit Obligation, as applicable, were outstanding on the
first day of such quarter.

Borrowing Base Certificate. Borrowing Base Certificate means the certificate,
substantially in form of Schedule D hereto, prepared by Borrower and submitted
to Agent on a quarterly basis for approval.

Borrowing Date. Borrowing Date means the day as of which an Advance is made.

Budgeted Lot Cost. Budgeted Lot Cost means the actual cost incurred to purchase
land for “Projects” (as hereinafter defined) and obtain all required
governmental approvals plus the cost incurred on the total approved budgeted
hard costs of labor, materials, land improvements, utility installation and
other work to be performed, including Project related soft costs (survey costs,
permit fees, insurance, impact fees, interest, overhead and professional fees)
to be incurred in connection with the construction and completion of the
improvements in substantial compliance with the construction plans and
specifications, all as reasonably approved by Agent.

Business Day. Business Day means a day that is not a Saturday, Sunday or a day
on which Agent is closed pursuant to authorization or requirement of law.

Closing. The Closing shall mean the date that the Original Credit Agreement and
the original Loan Documents were executed and delivered by the parties.

Commitment. Commitment shall mean with respect to each Lender, the amount set
forth on Schedule A hereto as the amount of such Lender’s commitment to make
Advances to Borrower.

Commitment and Acceptance. Commitment and Acceptance shall have the meaning
given such term in Section 2.02(B) hereof.

Commitment Amount. Commitment Amount shall have the meaning given such term in
Section 2.01 hereof.

Commitment Percentage. Commitment Percentage means, with respect to each Lender,
the percentage set forth on Schedule A hereto as such Lender’s percentage of the
aggregate of each Lender’s Commitment, as may be amended by Agent as provided in
this Agreement.

Commitment Termination Date. Commitment Termination Date means the earliest of
(i) the close of business (5:00 p.m.) on the day prior to the Maturity Date or
(ii) the occurrence of an Event of Default under this Agreement, in which event
Agent may immediately accelerate the Facility without prior notice to Borrower;
provided, however, that, notwithstanding the foregoing, this Agreement shall
continue in full force and effect until the Obligations are indefeasibly paid in
full, all Letters of Credit issued hereunder have been canceled and returned (or
cash secured) and the Facility has been terminated.

Contingent Liability. Contingent Liability shall mean, without reference to the
“Indebtedness” as to any “Person:” (a) any guaranty “Obligation” (as those terms
are hereinafter defined) of that Person; and (b) any direct or indirect recourse
obligation or liability, contingent or otherwise, of that Person: (i) in respect
of any letter of credit, bond or similar instrument issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings, (ii) to purchase any materials, supplies or other property from, or to
obtain the services of, another Person if the relevant contract or other related
document or obligation requires that payment for such materials, supplies or
other property, or for such services, shall be made if delivery of such
materials, supplies or other property is not made or tendered, or such services
are never performed or tendered, or (iii) incurred pursuant to any interest rate
swap or similar agreement. The amount of any Contingent Liability shall be
deemed equal to the maximum reasonably anticipated liability in respect thereof.

Current Liabilities. Current Liabilities means the aggregate amount of all
current liabilities as determined in accordance with Accounting Terms, but in
any event shall include all liabilities except those having a maturity date
which is more than one year from the date as of which such computation is being
made.

Debt Service. Debt Service means, during the relevant accounting period:
(a) interest
incurred (whether expensed or capitalized) plus (b) required amortizing
principal payments
on any debt, excluding (i) any lump sum principal payments at maturity, (ii) any
principal
payments associated with the release of assets and (iii) principal payments
associated with early
redemption of the Holdings Notes; provided, however, that debt service payments
on the Parkway
Project Facility shall be excluded from the Debt Service calculation set forth
above if (a)
Borrower maintains a reserve sufficient to service any payments due during the
term of the Parkway
Project Facility or (b) such debt service payments accrue but do not become due
until the maturity
of the Parkway Project Facility.

Default. Default means any event or condition which, with the giving of notice
or the passage of time, or both, would become an “Event of Default” (as
hereinafter defined).

Default Judgment Proceeds. Default Judgment Proceeds means any and all amounts
received by Agent and/or the Lenders in the exercise of the rights and remedies
under the Loan Documents or at law, but not including any breakage amount due to
Borrower under any “Swap” agreement (as defined in Section 2.02(j) hereof, if
one is entered into between Borrower and any Lender) after the acceleration of
the Facility, which breakage amount may be retained by the applicable Lender and
applied toward such Lender’s portion of the Advances then outstanding after the
application of all Default Judgment Proceeds.

Default Rate. Default Rate means five percent (5%) per annum above the then
current interest rates under the applicable Notes not to exceed the highest
non-usurious interest rate permitted by law.

Delinquent Lender. Delinquent Lender shall have the meaning given such term in
Section 10.13 hereof.

Development Agreement. Development Agreement means any agreements between
Borrower or Guarantor, as the case may be, and any governmental or
quasi-governmental entity or any providing utility company or authority relating
to a Project.

Dollars. Dollars and the symbol $ means lawful money of the United States of
America.

Eligible Assignee. Eligible Assignee means any: (i) Lender; (ii) Affiliate of
any Lender; (iii) commercial bank, savings bank, savings and loan association or
other similar financial institution, insurance company and mutual fund having
total assets of $1,000,000,000 or more, generally engaged in lending of this
type and in full compliance with all FDIC Control Act requirements or other
regulatory requirements that is administered or managed by a Lender, an
Affiliate of a Lender or an entity or an Affiliate of an entity that administers
or manages a Lender; (iv) if, but only if, any Event of Default has occurred and
is continuing, any other bank, insurance company, commercial finance company or
other financial institution or other entity or person approved by Agent (and, in
the case of any assignment of a commitment or portion of the Swing Line Facility
or a Letter of Credit, the Swing Line Lender or the Issuing Lender, as the case
may be) , such approval not to be unreasonably withheld; provided that
notwithstanding the foregoing, an Eligible Assignee shall not include Borrower
or Guarantor or any affiliate or subsidiary of Borrower or Guarantor.

Entitled Commercial Land. Entitled Commercial Land means unimproved and improved
commercial land owned by Borrower which is zoned to permit commercial
development as a use by right (or comparable classification under local law.).

Entitled Land. Entitled Land means Entitled Commercial Land and Entitled
Residential Land.

Entitled Residential Land. Entitled Residential Land means unimproved and
improved residential land owned by Borrower which is zoned to permit residential
development (attached or detached), as a use by right (or comparable
classification under local law).

ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as the
same may from time to time be amended, and the rules and regulations of any
governmental agency or authority, as from time to time may be in effect,
promulgated thereunder.

ERISA Affiliate. ERISA Affiliate shall mean each Person (as defined in Section
3(a) of ERISA) which is treated as a single employer with Borrower or Guarantor
under Section 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended.

Eurodollar Rate. Eurodollar Rate means the rate equal to the LIBOR Rate plus the
applicable LIBOR Margin.

Extension Request. Extension Request shall have the meaning given such term in
Section 2.01(i) hereof.

Event of Default. Event of Default shall have the meaning set forth in Article 7
hereof.

Facility. Facility means the extension of credit (whether through Advances,
Letters of Credit or the Swing Line Facility) made by Agent on behalf of Lenders
to Borrower pursuant to the terms and conditions of this Agreement and the other
Loan Documents.

Facility Increase. Facility Increase has the meaning given such term in
Section 2.02(i) hereof.

Financial Covenant Calculation. Financial Covenant Calculation shall have the
meaning given such term in Section 5.02 hereof.

Financial Reporting. Financial Reporting shall have the meaning given such term
in Section 5.01 hereof.

Finished Lots. Finished Lots means fully developed single-family residential
Lots owned by the Borrower and its Affiliates, with respect to which all
development, construction, off-site and on-site infrastructure improvements
(other than final paving) have been completed, including, without limitation:
(i) completion of all water, sanitary and storm sewer facilities in capacities
sufficient for single-family residential use; (ii) installation on the Lots or
ready availability from installed infrastructure to the Lots of all utilities
(water, sewer and electric) on the Lots; (iii) completion of all public or
private roadways necessary to provide sufficient access to such lot; and
(iv) all conditions to subdivision approval imposed by the applicable
governmental authorities being satisfied so that a building permit for a unit
can be obtained. To the extent that one or more of the requirements have not
been completed, such requirement shall be deemed to have been completed if such
requirement is fully bonded. The term “Finished Lots” shall not include any Lot
upon which the construction of a residential unit has commenced or any Lot that
falls under the definition of a Sold Unit, or Unsold Unit (Speculative/Model)
and have all permitting necessary to commence construction in place.

Guarantor. Guarantor means Avatar Holdings Inc., a Delaware corporation, with
the guaranty of the Indebtedness and Obligations of Borrower owed to Agent and
the Lenders under this Agreement and the other Loan Documents executed by
Guarantor as of Closing referred to as the “Guaranty.”

Hazardous Materials. Hazardous Materials include all materials defined as
hazardous or biohazardous wastes or substances under any local, state or federal
environmental laws, rules or regulations, and petroleum, petroleum products, oil
and asbestos.

Holdings Notes. Holdings Notes means the 4.50% convertible senior notes due 2024
issued by Avatar Holdings Inc. pursuant to an Indenture dated as of March 30,
2004 with JPMorgan Chase Bank as Trustee.

Holdings Notes Debt. Holdings Notes Debt has the meaning given such term in
Section 5.02(e) hereof.

Including. Including, include and includes and their derivatives mean including
as an example, without limiting the generality of the universe described.

Indebtedness. Indebtedness shall mean all obligations now or hereafter owed to
Agent and Lenders by Borrower under the terms of the Notes, this Agreement and
the other Loan Documents or arising out of the transactions described therein,
together with all interest accruing thereon, all fees, all costs of collection,
attorneys’ fees and expenses of or advances by Agent (on behalf of Lenders)
which Agent (on behalf of Lenders) pays or incurs in discharge of obligations of
Borrower, whether such amounts are now due or hereafter become due, direct or
indirect and whether such amounts due are from time to time reduced or entirely
extinguished and thereafter re-incurred.

Index Rate. Index Rate has the meaning provided in Section 2.01(c)(i) hereof.

Interest Period. Interest Period means, initially, the period commencing on (and
including) the date hereof and ending on (but excluding) the next succeeding
Payment Date, and thereafter, each period commencing on (and including) the last
day of the immediately preceding Interest Period and ending on (but excluding)
the next Payment Date, provided, (i) any Interest Period that would otherwise
end on (but exclude) a day which is not a Business Day shall be extended to the
next succeeding Business Day, unless such extension would carry such Interest
Period into the next month, in which event such Interest Period shall end on
(but exclude) the preceding Business Day; (ii) any Interest Period that ends in
a month for which there is no day which numerically corresponds to the Payment
Date shall end on (but exclude) the last Business Day of such month, and
(iii) any Interest Period that would otherwise extend past the Maturity Date
shall end on (but exclude) the Maturity Date. Upon the occurrence of any Event
of Default under the Loan Documents (whether or not the Maturity Date is
accelerated), the Notes shall bear interest at the Default Rate.

Investment. Investment means (i) any direct or indirect purchase or other
acquisition by Borrower, Holdings, or any of their subsidiaries of any stock or
other ownership interest in any other Person and (ii) any direct or indirect
loan, advance or capital contribution by Borrower or Holdings or any of their
subsidiaries to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or that did not
arise from sales to that other Person in the ordinary course of business.

Land Closing. Those times during the “Term” of the Facility when real property
constituting a land development project, whether Land Under Development,
Entitled Commercial Land, Entitled Residential Land or Unentitled Land, as the
case may be, becomes included in the Borrowing Base and eligible to be funded
under the Facility.

Land Under Development (“LUD”). Land Under Development means all Entitled
Commercial Land which the Borrower is actively developing or reasonably expects
to begin development activity within the next nine (9) months; and all Entitled
Residential Land with respect to which the Borrower has obtained all necessary
approvals for subdivision into residential housing units by the appropriate
governmental authorities in the jurisdiction in which it is located and which
the Borrower is (i) actively developing into Finished Lots or (ii) reasonably
expects to begin development activity within the next nine (9) months; provided
however that the term “Land Under Development” shall not include any land upon
which the construction of a residential housing unit has commenced.

Lead Arranger. Lead Arranger means Wachovia Capital Markets, LLC.

Letter of Credit. Letter of Credit means, individually and collectively,
Performance Letters of

Credit and Financial and Maintenance Letters of Credit, as such terms are
defined in Section 2.03(b) hereof.

Letter of Credit Obligations. Letter of Credit Obligations means all outstanding
obligations

incurred by Lenders at the request of the Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit subject to the Letters of Credit Sub-Limit. The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.

Leverage Ratio. Leverage Ratio has the meaning given such term in
Section 2.01(d) hereof.

LIBOR. LIBOR means, with respect to each day during each LIBOR Period, the rate
for U.S.

dollar deposits of one (1), two (2) or three (3) month maturity (as applicable)
as reported on Telerate page 3750 as of 11:00 a.m., London time, on the second
London Business Day before the relevant LIBOR Period begins (or if not so
reported, then as determined by Agent from another recognized source or
interbank quotation) (each, a “LIBOR Rate”).

LIBOR Margin. LIBOR Margin has the meaning given such term in Section 2.01(d)
hereof.

LIBOR Market Index Rate. LIBOR Market Index Rate means for any day, the rate
(rounded to the next higher 1/100 of 1%) for U.S. Dollar deposits for one month
U.S. Dollar deposits as reported on Telerate Page 3750 as of 11:00 a.m. London
time, for such day, provided, if such day is not a London Business Day, the
immediately preceding London Business Day (or if not so reported, then as
determined by Agent from another recognized source or interbank quotation).

LIBOR Market Index Rate Option. LIBOR Market Index Rate Option has the meaning
given such term in Section 2.01(c)(i) hereof.

LIBOR Period. LIBOR Period means, with respect to any LIBOR Rate Loan, each
period commencing on a London Business Day as set forth in the Notice of Rate
Selection and ending one, two or three months thereafter, as applicable;
provided that (i) any LIBOR Period that would otherwise end on (but exclude) a
day which is not a London Business Day shall be extended to the next succeeding
London Business Day, unless the result of such extension would be to carry such
LIBOR Period into the next calendar month, in which event such LIBOR Period
shall end on (but exclude) the preceding London Business Day; (ii) any LIBOR
Period that ends in a month for which there is no day which numerically
corresponds to the day in the calendar month at the end of such LIBOR Period
shall end on (but exclude) the last London Business Day of such month, (iii) any
LIBOR Period that would otherwise extend past the Maturity Date shall end on
(but exclude) two days prior to the Maturity Date and (iv) Borrower shall select
LIBOR Periods so that there shall be no more than four (4) separate LIBOR Rate
Loans in existence at any one time. Upon the occurrence of any Event of Default
by Borrower under the Loan Documents (whether or not the Maturity Date is
accelerated), the Notes shall bear interest at the Default Rate.

LIBOR Rate Loan. LIBOR Rate Loan shall mean the total Advances accruing interest
based on the LIBOR Rate Option set forth in Section 2.01(c)(ii) hereof.

LIBOR Rate Option. LIBOR Rate Option has the meaning given such term in
Section 2.01(c)(ii) hereof.

Lien. Lien means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Uniform
Commercial Code or comparable law of any jurisdiction).

Liquidity. Liquidity means for any period, the sum of (a) Unrestricted Cash and
(b) Borrowing Base Availability; provided, however, that if the Adjusted EBIDTA
to Debt Service Ratio is less than 1.50:1, then Unrestricted Cash must total a
minimum of $25,000,000, and if the Adjusted EBITDA to Debt Service Ratio is less
than 1.00:1, then Unrestricted Cash must total a minimum of $35,000,000.

Loan Documents. Loan Documents means this Agreement, the Notes, the Guaranty and
Second Restated Guaranty Agreement of Guarantor and all other documents,
instruments, certificates and agreements executed and/or delivered by Borrower
or Guarantor or any third party in connection with the Facility, in each case as
amended, modified, supplemented, restated and renewed from time to time.

London Business Day. London Business Day means a business day on which banks in
the city of London are generally open for interbank or foreign exchange
transactions.

Lot. Lot means any Lots created pursuant to a duly recorded plat in which such
Lot is located or within a Project or any Lots described by metes and bounds
description in designated platted tracts.

Material Adverse Effect (Change). Material Adverse Effect (Change) means a
material adverse effect (as determined in Agent’s reasonable discretion) upon:
(i) the business, assets, operating ability or condition (financial or
otherwise) of Borrower or Guarantor taken as a whole; or (ii) the ability of
Borrower and Guarantor to repay the Obligations or other Indebtedness or
otherwise perform Obligations under the Loan Documents.

Maturity Date. The Term of the Facility shall expire on September 20, 2010, at
which time the entire outstanding principal balances of the Notes plus all
accrued unpaid interest and all other fees and amounts for which Borrower is
obligated to pay under this Agreement and the other Loan Documents shall be due
and payable by Borrower to Agent (on behalf of Lenders). Provided that no Event
of Default has occurred and is continuing, Borrower may request each Lender
through Agent in writing to extend the Maturity Date by twelve (12) months (such
request, an “Extension Request”) once during each fiscal year at any time,
pursuant to Section 2.01(i) hereof.

Model Units. Model Unit means a Unit constructed in an ongoing active project
initially for inspection by prospective purchasers that is not intended to be
sold until all or substantially all other Units in the applicable subdivision
are sold.

Multiemployer Plan. Multiemployer Plan means a plan described in
Section 4001(a)(3) of ERISA to which Borrower, Guarantor or ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
five preceding plan years, made or accrued an obligation to make contributions.

Non-usage Fee. Non-usage Fee has the meaning given such term in Section 2.04.

Note(s). Note(s) means separate promissory notes of Borrower, each payable to a
particular Lender, not to exceed in aggregate the Commitment Amount.

Notice of Rate Selection. Notice of Rate Selection has the meaning given such
term in Section 2.01(e).

Obligations. Obligations mean the performance obligations of Borrower and
Guarantor created under this Agreement and the other Loan Documents, including
(i) interest accruing after the filing of any petition in bankruptcy or after
the commencement of any insolvency, reorganization, or like proceeding relating
to Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding and, in addition thereto, such further amount as
shall be sufficient to cover the costs and expenses of such collection,
including reasonable attorney’s fees) and (ii) any expenses incurred by Agent
(on behalf of Lenders) to cure any non-performance by Borrower and Guarantor.
Obligations shall also include, without limitation, obligations of Borrower in
favor of Agent or any Lenders (or their affiliates) now or hereafter existing
arising under swap agreements (as defined in 11 U.S.C. §101), whether primary or
secondary, absolute or contingent, direct or indirect, sole, joint or several,
secured or unsecured, due or to become due, contractual or tortious, arising by
operation of law or otherwise, or now or hereafter existing, and whether
incurred by Borrower as principal, surety, endorser, guarantor, accommodation
party or otherwise, including, without limitation, principal, interest, fees,
late charges and expenses, including reasonable attorneys’ fees.

Parkway Project Facility. Parkway Project Facility means any credit facility,
bond issue or other debt financing by Borrower or an Affiliate of Borrower in
connection with the construction and development of the Poinciana Parkway, the
aggregate amount of which will not exceed $140,000,000.

Payment Date. Payment Date has the meaning given such term in Section 2.02(d)
hereof.

Permitted Indebtedness. Permitted Indebtedness means: (a) the indebtedness under
the Facility; (b) normal operating liabilities such as trade accounts payable,
accrued expenses, taxes payable, lease obligations, customer deposits and
estimated cost to complete; (c) reimbursement obligations under surety bonds;
(d) monies owed pursuant to the terms of any Swap that is contracted by Borrower
with respect to the Facility; (e) CDD obligations, (f) certain subordinated
notes issued by Borrower or Guarantor that meet the requirements set forth in
Section 6.05 hereof and (g) “Permitted Other Liabilities” defined as:

(i) liabilities customarily associated with seller financing for the acquisition
of residential land, lots or for-sale residential housing developments not
financed by the Facility;

(ii) liabilities customarily associated with accounting treatment relating to
consolidation of joint venture assets and liabilities;

(iii) secured or unsecured liabilities not to exceed $75,000,000 inclusive of
direct, contingent and guaranteed liabilities associated with either
(A) high/mid rise condominium developments (“high rise” defined as condominiums
twelve stories or taller, “mid rise” defined as condominiums more than two
stories and less than twelve stories); provided that such high/mid rise
condominium developments meet the criteria as outlined in items (A)-(E) for an
individual condominium project, detailed below, or (B) other “for sale”
residential projects; provided however that the Commitment Amount available
under the Facility is insufficient to finance such proposed “for sale”
residential projects as described in this subsection (iii) (B);

(iv) secured or unsecured liabilities for acquisition, development, improvement
and construction of developments other than for-sale single family or
condominium residential developments not to exceed $10,000,000;

(v) the aggregate potential liability for “breakage” under the terms of any Swap
entered into with respect to Permitted Liabilities;

     
(vi)
(vii)
(viii)
  liabilities under the Holdings Notes;
Obligations for equity investment in real estate related joint ventures; and
Unsecured subordinated notes evidencing indebtedness permitted by Section 6.05
hereof.

In addition to the above Permitted Indebtedness, during the Term of the
Facility, Holdings Borrower or an Affiliate of Borrower may enter into one or
more Parkway Project Facilities in the aggregate amount not to exceed
$140,000,000, which may be secured by liens and/or guaranties, provided such
Parkway Project Facilities meet the following criteria:

(A) Borrower or Guarantor provides Agent with written notice and an updated
Borrowing Base Certificate and a Certificate of Compliance that indicates that
no Event of Default shall occur or be continuing at the time of the closing of
the Parkway Project Facility, and, that after giving effect to the Parkway
Project Facility, no Default or Event of Default will exist hereunder.

(B) Either (i) Borrower must maintain a reserve sufficient to service any
payments due during the term of the Parkway Project Facility or (ii) any such
debt service payments under the Parkway Project Facility will accrue but not
become due until the maturity of the Parkway Project Facility.

(C) all required government approvals have been obtained and issued and the
borrowing entity has entered into a construction contract with an acceptable
bonded contractor; and

(D) prior to the closing of any Parkway Project Facility, Borrower shall provide
to Agent copies of the documents evidencing such Facility in substantially the
form to be signed at the closing, evidencing compliance with the foregoing
criteria; and, notwithstanding the foregoing, Borrower may agree to changes in
the terms of such documents without Agent’s consent so long as such changes do
not result in the failure of such Parkway Project Facility to comply with the
criteria set forth herein.

Permitted Liens. Permitted Liens means any of the following:

(i) liens granted to secure debt not to exceed $75,000,000, inclusive of direct,
contingent and guaranteed liabilities associated with either (A) high/mid rise
condominium developments (“high rise” defined as condominiums twelve stories or
taller, “mid rise” defined as condominiums more than two stories and less than
twelve stories); provided that such high/mid rise condominium developments meet
the criteria as outlined in items (i)-(vi) for an individual condominium project
as set forth in the definition of Permitted Indebtedness, above or (B) other
“for sale” residential projects;

(ii) liens granted to secure liabilities customarily associated with seller
financing for the acquisition of residential land, lots or for-sale residential
housing developments not financed by the Facility;

(iii) liens granted to secure debt incurred for acquisition, development,
improvement and construction of developments, other than for-sale single family
or condominium residential developments not to exceed $10,000,000;

(iv) Iiens granted by Holdings to secure indebtedness not to exceed $140,000,000
for the financing of the Parkway Project Facility, provided that such Parkway
Project Facility meets all of the criteria set forth in subsections (A) – (D) of
the definition of Permitted Indebtedness above; and

(v) liens incurred in the ordinary course of business which do not and could not
have a material adverse effect on the Borrower or Guarantor or the development
and marketing of any Project and which do not exceed One Hundred Thousand
Dollars ($100,000) in a single instance or One Million Dollars ($1,000,000) in
aggregate.

Person. Person means any natural person, entity, corporation, limited liability
partnership or company, unincorporated organization, trust, joint-stock company,
joint venture, association, company, partnership, or government, or any agency
or political subdivision of any government.

Plan. Plan means an employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, maintained or
contributed to by Borrower, Guarantor or any ERISA Affiliate, or otherwise
pursuant to which Borrower would be reasonably expected to have liability.

Poinciana Parkway. Poinciana Parkway means a planned 9.66 mile four-lane road
beginning at the existing intersection of County Road 54 and US 17-92 in Polk
County, Florida at the intersection of Marigold Avenue and Cypress Parkway. When
completed, the Poinciana Parkway will have three components: the Toll Road, a
public road to be owned by Osceola County, and a portion of the road to be owned
by Polk County, Florida.

Project. Project means the real property and improvements located thereon which
constitute an Agent-approved (except if Requisite Lenders’ consent is necessary
pursuant to Section 3.04(g) hereof) land development project eligible to be
funded under the Facility and which shall collectively constitute the “Borrowing
Base.”

Relevant Accounting Period. Relevant Accounting Period has the meaning given to
such term in Section 5.02(d) hereof.

Requisite Lenders. Requisite Lenders means Lenders holding a minimum of 66-2/3%
of the total Commitments; or, if the Commitments have been terminated, Requisite
Lenders means Lenders holding a minimum of 66-2/3% of the total outstanding
amount of the Facility (including outstanding Letters of Credit and treating
such Lender’s participation obligations in respect of Letters of Credit as being
“held” by such Lender for purposes of this definition).

Revolving Advance. Revolving Advance means an Advance of Facility proceeds to or
for the benefit of the Borrower pursuant to and in accordance with
Section 2.01(a) hereof.

Sold Units. Sold Units means units which are subject to a valid, bona-fide
agreement of sale that: (a) is with an unrelated third-party purchaser, for fair
market value; (b) provides for a cash deposit of at least 5% of the purchase
price for units with a selling price in excess of $150,000 and at least $1,000
for units with a selling price equal to or less than $150,000, which is held
either: (i) by an independent third party (e.g., a real estate broker); or
(ii) in an escrow account of Borrower or its Affiliates for cash deposits over
which Borrower has control; or (iii) is used in construction; (c) is not subject
to, or conditioned upon, the sale or lease by the purchaser of any existing real
property owned by the purchaser; and (d) contains no contingency other than for
a mortgage commitment which is not contingent upon the sale or lease of any
other real estate (although if the financing commitment does include such sale
or lease contingency, such contingency must be specifically excluded in the
agreement of sale).

Solvent. Solvent means, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, Contingent
Liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount of Contingent Liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

Speculative Units. Speculative Units means any residential unit that is not a
Sold Unit or a Model Unit.

Submission Package. Submission Package means any information reasonably required
by Agent in order to add a new Project into the Borrowing Base. This would
include, but not be limited to: (a) purchase contract; and (b) platting status.

Swing Line Advance. Swing Line Advance means an Advance of Facility proceeds to
or for the benefit of the Borrower pursuant to and in accordance with
Section 2.03 hereunder.

Swing Line Lender. Swing Line Lender means Wachovia Bank, National Association.

Tangible Net Worth. Tangible Net Worth will be defined in accordance with
Accounting Terms.

Term. Term shall mean the period during which the Facility is scheduled to be
outstanding hereunder, commencing as of Closing and ending on the Commitment
Termination Date.

Toll Road. Toll Road means the 4.15 mile private toll road to be built in
Osceola County, Florida and comprising part of the Poinciana Parkway.

Total Liabilities. Total Liabilities will include: (a) all liabilities as shown
on the Guarantor’s balance sheet on a consolidated basis in accordance with
Accounting Terms (including subordinated notes) but excluding (i) trade payables
in the normal course of business, bonus accruals and other accruals outstanding
less than sixty (60) days, and shareholder notes payable and (ii) the amount
equal to the difference between (A) the average month-end balances of
Unrestricted Cash for the most recent fiscal quarter then ended, less (B) Thirty
Five Million Dollars ($35,000,000); (b) all outstanding loan balances associated
with recourse obligations of Guarantor not shown on Guarantor’s balance sheet
including guarantees; (c) the principal amount of all surety bonds, letters of
credit and/or tri-party agreements whether presented for payment or not but
excluding performance related liabilities for which payment has not been
demanded by the beneficiary and for which reimbursement by Guarantor has not
been made; (d) net liabilities under interest rate swaps or cap agreements; and
will exclude (A) any liabilities of partnerships or joint ventures that are
included solely due to FIN 46; and (B) customer deposits, to the extent such
deposits are restricted cash.

Unencumbered and Unrestricted Liquid Assets. Unencumbered and Unrestricted
Liquid Assets means, for any given date: (a) Unrestricted Cash; plus
(b) Borrowing Base Availability nearest to, but not later than, the test date;
minus (c) trade payables.

Unentitled Land. Land that has not been platted or does not have preliminary
site approval from the applicable governmental authority or is not subject to a
development order from the applicable governmental authority, which shall be
included in the Borrowing Base Availability subject to approval by Agent.

Unrestricted Cash. Unrestricted Cash means all cash and cash equivalents as
defined by GAAP.

ARTICLE 2

DESCRIPTION OF FACILITY

2.01 Revolving Facility. The amount of the Facility shall not exceed (i) One
Hundred Million Dollars ($100,000,000), or (ii) upon approval by Agent of a
Facility Increase Request pursuant to the Accordion Option set forth in
Section 2.02(i) below, a maximum of One Hundred and Fifty Million Dollars
($150,000,000) (such amount, from time to time as the case may be, the
“Commitment Amount”). The outstanding balance of the Facility may increase and
decrease from time to time, and Revolving Advances made hereunder may be repaid
and reborrowed, provided that the total amount of Advances outstanding at any
one time under the Facility shall not exceed the Commitment Amount.

(a) Obligation to Make Revolving Advances. At Closing and subject to the terms
and conditions contained herein, each of the Lenders severally agrees to make
available from time to time until the Commitment Termination Date its share of
Revolving Advances requested by Borrower hereunder, in an aggregate amount not
to exceed its Commitment Percentage of the Facility to Borrower. The Revolving
Advances shall be made by the Lenders pro rata in accordance with each Lender’s
Commitment Percentage; provided, however, that the amount of any Revolving
Advance to be made at any time shall be governed by the Borrowing Base
Availability as determined by Agent at such time and no Advances shall be made
during any time which the Borrowing Base is not in compliance with Article 3
hereunder. Borrower’s obligation to repay the Facility is evidenced by the
Notes. Provided all of the conditions for Advances are met, Lenders shall make
Advances in the manner provided by Article 10 hereof to Borrower or disburse to
third parties as Borrower may direct, commencing as of the date hereof until the
Maturity Date.

(b) Purpose. The Borrower shall use the proceeds of the Facility to finance
general corporate operations of the Borrower and the conduct of Borrower’s
business, including, but not limited to, (i) land acquisitions by Borrower
within the State of Florida for Projects satisfying the requirements contained
herein, (ii) the development by Borrower of such land into “for sale”
residential developed Lots and/or the construction of “for sale” residential
units upon such developed Lots and (iii) equity investments made by Borrower in
real estate related joint ventures.

(c) Interest Rate on Revolving Advances.

Revolving Advances outstanding under the Notes shall bear interest at the
following rates, as selected by Borrower, subject to the conditions and
limitations contained herein and in such Notes:

(i) LIBOR Market Index Rate Option (“Base Rate Loan”). The Notes shall bear
interest on the entire disbursed and unpaid principal balance from time to time
outstanding at a rate equal to the LIBOR Market Index Rate plus the LIBOR Margin
(as determined in accordance with the grid below) (such rate being the “Index
Rate”) as the LIBOR Market Index Rate may change from day to day as hereinafter
set forth. Interest shall be computed on the outstanding principal balance for
the actual number of days which have elapsed from the date of each advance,
calculated on the basis of a three hundred sixty (360) day year.

OR

(ii) LIBOR Rate Option (“LIBOR Rate Loan”). The Notes shall bear interest on the
entire disbursed and unpaid principal balance from time to time outstanding at a
rate equal to the LIBOR Rate plus the LIBOR Margin (as determined in accordance
with the grid below) (such rate, whether based on a one (1), two (2) or three
(3) month maturity, being the “Eurodollar Rate”) as determined by Agent prior to
the commencement of each LIBOR Period. No more than four (4) different
Eurodollar Rates may be outstanding at any time. Interest shall be computed on
the outstanding principal balance for the actual number of days which have
elapsed from the date of each Advance, calculated on the basis of a three
hundred sixty (360) day year. The Eurodollar Rate shall remain in effect,
subject to the provisions hereof, from and including the first day of the LIBOR
Period to and excluding the last day of the LIBOR Period for which it is
determined.

(iii) For purposes of this Section 2.01(c), the outstanding principal balance
under the

Notes as of any day shall be the outstanding principal balance as of the
beginning of the day, plus any Advances made pursuant hereto charged to the
account on that day (exclusive of interest) and less any payments of principal
received before 2:00 p.m. on that day. Each Advance shall therefore bear
interest commencing on the Borrowing Date and continuing until but not including
the date it is paid, if timely paid as provided herein.

(d) LIBOR Margin. The LIBOR Margin shall be adjusted (up or down) prospectively
five (5) Business Days after receipt by Agent of the Certificate of Compliance
from Borrower, as determined by Holdings’ ratio of Total Liabilities to Tangible
Net Worth (the “Leverage Ratio”) in accordance with the following grid:

          Leverage Ratio   Applicable LIBOR Margin
< 1.00
    2.00 %
 
       
1.00 to 1.50
    2.25 %
 
       
>1.50
    2.75 %
 
       

(e) Notice of Rate Selection. Borrower shall select and thereafter may change
its selection of, the applicable interest rate under the Notes, from the
alternatives provided for in Section 2.01(c)(i) and Section 2.01(c)(ii) above,
by giving Agent a Notice of Rate Selection. A “Notice of Rate Selection” shall
be a written notice, given by telecopier (with authorized signature), or by
telephone if immediately confirmed by such a written notice, from an authorized
representative of Borrower which is received by Agent not later than 10:00
o’clock A.M. Eastern Time: (a) for a LIBOR Rate Loan, or upon conversion of a
Base Rate Loan into a LIBOR Rate Loan, at least three (3) Business Days prior to
the first day of the LIBOR Period to which the Eurodollar Rate selection is to
apply, (b) for a Base Rate Loan, on any Business Day such Index Rate selection
is to apply. As to each selected interest rate option, the Notice of Rate
Selection shall set forth the aggregate principal amount(s) to which such
interest rate option(s) shall apply, and, with respect to LIBOR Rate Loans, the
maturity period(s) applicable. Such Notice of Rate Selection, once made, shall
be irrevocable for the applicable Interest Period or LIBOR Period, as the case
may be. No Interest Period may be selected which would end beyond the Maturity
Date.

(f) If No Notice. If Borrower fails to select an interest rate option in
accordance with the foregoing prior to a new Advance, any new Advance made shall
be deemed to be a Base Rate Loan. If Borrower fails to select an interest rate
option in accordance with the foregoing at least three (3) London Business Days
prior to the last day of the applicable LIBOR Period of an outstanding LIBOR
Rate Loan, then on the last day of the applicable LIBOR Period all outstanding
principal amounts shall convert to a Base Rate Loan.

(g) Limits on Options. Each LIBOR Rate Loan shall be in a minimum amount of
$5,000,000 (and in multiples of $1,000,000). No more than four (4) different
Eurodollar Rates may be outstanding under the Notes at any given time, and all
further Advances shall be deemed made as a Base Rate Loan.

(h) Limits on Revolving Advances. Borrower shall be limited to no more than two
(2) Revolving Advances per calendar month, whether as LIBOR Rate Loans or Base
Rate Loans. For the avoidance of doubt, Swing Line Advances shall not be counted
against this monthly limit.

(i) Termination; Extension of Facility. On the Maturity Date, the entire
outstanding principal balances of the Notes plus all accrued unpaid interest and
all other fees and amounts for which Borrower is obligated to pay under this
Agreement and the other Loan Documents shall be due and payable by Borrower to
Agent for the pro rata benefit of the Lenders in accordance with their
Commitment Percentages. However, provided that no Event of Default has occurred
and is continuing, Borrower may request each Lender through Agent in writing to
extend the Maturity Date by twelve (12) months (such request, an “Extension
Request”). An Extension Request may be made annually, to be received by Agent no
earlier than one hundred twenty (120) days and no later than sixty (60) days
before each anniversary of the Facility’s Closing. Agent’s acceptance of each
Extension Request is subject to (i) approval of the Requisite Lenders (Lenders
shall be required to respond to an Extension Request within sixty (60) days of
receipt of the Extension Request) and (ii) payment by Borrower of an extension
fee as determined by Agent to each Lender approving the Extension Request at the
time the extension of the Maturity Date goes into effect. Any extension shall
only be effective with respect to the Lenders approving the Extension Request,
and any declining Lender may be replaced or may terminate its Commitment on the
date such Commitment originally expires. In the event that a declining Lender is
not replaced, then on the date such declining Lender’s Commitment originally
expires, the Commitment Percentage of each of the Lenders approving the
Extension Request shall be increased on a pro rata basis by the amount required
to (i) repay such declining Lender’s pro rata portion of any Advance funded by
the declining Lender but not repaid by Borrower and (ii) cover such declining
Lender’s Commitment Percentage on a going-forward basis. For the avoidance of
doubt, in no event shall the Maturity Date exceed four (4) years at any time
during the Term of the Facility.

2.02 Additional Provisions Related to Interest Rate Selection.

(a) Increased Costs. If, due to any one or both of: (i) the introduction of any
applicable law or regulation or any change in the interpretation or application
by any authority charged with the interpretation or application of any law or
regulation; or (ii) the compliance with any guideline or request from any
governmental central agent or other governmental authority (whether or not
having the force of law), there shall be an increase in the cost to Agent and
Lenders of agreeing to make or making, funding or maintaining LIBOR Rate Loans
or issuing or participating in Letters of Credit, including without limitation,
changes which affect or would affect the amount of capital or reserves required
or expected to be maintained by Agent and Lenders, or any corporation
controlling Agent or such Lender, with respect to all or any portion of this
Facility, on account thereof, then Borrower from time to time shall, upon
written demand by Agent or such Lender, pay Agent or such Lender additional
amounts sufficient to indemnify Agent or such Lender against the increased cost.
A certificate as to the amount of the increased cost and the reason therefor
submitted to Borrower by Agent or such Lender, in the absence of manifest error,
shall be conclusive and binding for all purposes.

(b) Payments Net of Taxes. All payments and prepayments of principal and
interest under the Notes shall be made net of any taxes and costs resulting from
having principal outstanding at or computed with reference to a Eurodollar Rate.
Without limiting the generality of the preceding obligation, illustrations of
such taxes and costs are taxes, or the withholding of amounts for taxes, of any
nature whatsoever including income, excise, interest equalization taxes (other
than United States or state income taxes) as well as all levies, imposts, duties
or fees whether now in existence or as the result of a change in or promulgation
of any treaty, statute, regulation, or interpretation thereof or any directive,
guideline or otherwise by a central bank or fiscal authority (whether or not
having the force of law) or a change in the basis of, or the time of payment of,
such taxes or other amounts resulting therefrom.

(c) Make Whole Provision. Borrower shall pay to Agent or any Lender, immediately
upon request, such amounts as shall, in the conclusive judgment of Agent or such
Lender (in the absence of manifest error), compensate Agent or such Lender for
the loss, cost or expense which it may reasonably incur as a result of: (i) any
payment or prepayment, under any circumstances whatsoever, whether voluntary or
involuntary, of all or any portion of a LIBOR Rate Loan or a Base Rate Loan on a
date other than the last day of the applicable LIBOR Period of a LIBOR Rate Loan
or Interest Period of a Base Rate Loan, as the case may be; (ii) the conversion,
for any reason whatsoever, whether voluntary or involuntary, of any LIBOR Rate
Loan to a Base Rate Loan on a date other than the last day of the applicable
LIBOR Period; or (iii) the failure of Borrower to borrow in accordance with any
request submitted by it for a LIBOR Rate Loan or Base Rate Loan. Such amounts
payable shall be equal to any administrative costs actually incurred plus any
amounts required to compensate for any loss, cost or expense incurred by reason
of the liquidation or re-employment of deposits or other funds acquired by Agent
or such Lender to fund or maintain a LIBOR Rate Loan or a Base Rate Loan.



  (d)   Repayment of Principal and Interest.

(i) Commencing on the tenth (10th) day of October, 2005, and continuing on the
tenth (10th) day of each month thereafter until the Maturity Date (each, a
“Payment Date”), interest only on the outstanding principal Advances bearing
interest at the Index Rate under the Notes shall be due and payable in arrears
by Borrower to Agent on behalf of the Lenders. Interest only on the outstanding
principal Advances bearing interest at the Eurodollar Rate under the Notes shall
be due and payable in arrears by Borrower to Agent on behalf of Lenders on the
last day of each LIBOR Period.

(ii) Subject to the other provisions of this Agreement, repayments of principal
shall be permitted twice per month in a minimum amount of Two Hundred and Fifty
Thousand Dollars ($250,000) and all repayments shall first be applied toward
outstanding Advances bearing interest at the Index Rate. If Borrower makes a
principal payment that exceeds the outstanding amount of the Base Rate Loan(s)
at the time of such payment, then Agent shall post such remaining amount as cash
collateral toward the LIBOR Rate Loan and thereby avoid triggering a make whole
payment as set forth in Section 2.02(c).

(e) Prepayment; Mandatory Prepayment. Borrower may prepay the Notes at any time,
subject to Section 2.02(c) above, except that Borrower shall be required to
prepay the Notes as follows:

(i) At any time the outstanding principal balance under the Facility (excluding
Performance Letters of Credit) exceeds the Borrowing Base Availability on the
most recently submitted Borrowing Base Certificate, the Borrower shall have
fifteen (15) days, without notice from Agent, from the date that such Borrowing
Base Certificate was delivered to either (A) make a principal payment in such
amount that restores compliance or (B) deliver a new Borrowing Base Certificate
that demonstrates compliance with the then outstanding principal balance (for
the avoidance of doubt, no new Advances shall be made during the time period the
Borrowing Base is out of compliance); and

(ii) each entire LIBOR contract selected by Borrower must be paid in full and
Borrower must pay all costs, fees and expenses incurred in connection with the
prepayment of such LIBOR contract selected by Borrower.

Any prepayment shall include accrued and unpaid interest to the date of
prepayment on the principal amount prepaid and all other sums due and payable
under the Notes. All swap agreements (as defined in 11 U.S.C. §101, as in effect
from time to time) if any, between Borrower and Bank or its affiliates are
independent agreements governed by the written provisions of said swap
agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of the Note(s), except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to the Note(s) shall not
apply to said swap agreements except as otherwise expressly provided in such
payoff statement.

(f) Application of Payments. Except as otherwise specified herein, each payment
or prepayment, if any, made under the Notes shall be applied to pay late
charges, accrued and unpaid interest, principal, escrows (if any), and any other
fees, costs and expenses which Borrower is obligated to pay under the Notes, in
such order as Agent may elect from time to time in its sole discretion.

(g) Late Charge. In the event that any installment of principal or interest
required to be made by Borrower under the Notes shall not be received by Agent
within five (5) Business Days after its due date, Borrower shall pay to Agent
for the pro rata account of Lenders, on demand, a late charge of five percent
(5%) of such delinquent payment. The foregoing right is in addition to, and not
in limitation of, any other rights which Agent may have upon Borrower’s failure
to make timely payment of any amount due hereunder.

(h) Default Rate. Any payment of principal or interest or both not made when due
shall itself bear interest on the principal and interest amount of the payment
at the Default Rate, commencing on the due date until payment, maturity or the
occurrence of an Event of Default. After the maturity of the Notes or the
occurrence of an Event of Default hereunder or under the Notes, interest shall
accrue on the entire outstanding balance of principal at the Default Rate.

(i) Accordion Option. (A) Subject to the terms and conditions hereof, Borrower
may request at any time and from time to time during the Term up to a maximum of
twice per fiscal year, by written notice to Agent, an increase in the Commitment
Amount (“Facility Increase”) subject to the terms and conditions hereinafter set
forth (such request, a “Facility Increase Request”). Such Facility Increase
Request shall set forth the amount of the requested Facility Increase, which
amount shall not be less than Twenty Five Million Dollars ($25,000,000), and any
amounts exceeding Twenty Five Million Dollars ($25,000,000) shall be in
increments of Five Million Dollars ($5,000,000). Provided that (i) the sum of
the current Commitment Amount plus the Facility Increase does not exceed the
Borrowing Base Availability and (ii) no Default or Event of Default has occurred
and is continuing as of the date of the Facility Increase Request and as of the
time of the making of the Facility Increase and after giving effect thereto,
Lead Arranger shall use reasonable commercial efforts to arrange adequate
additional commitments from Lenders or from New Lenders (as such term is defined
below) to increase the Commitment Amount by the amount of the Facility Increase
Request. Within twenty (20) days of receipt of such Facility Increase Request,
Agent shall advise Borrower in writing of its acceptance or rejection of the
Facility Increase Request; failure to so advise Borrower shall constitute
rejection thereof.

(B) Upon acceptance by Agent, the Facility Increase may be extended to Borrower
either

by having one or more Eligible Assignees (other than Lenders then holding a
Commitment hereunder) approved by Borrower and Agent (each a “New Lender”)
become Lenders hereunder and/or by having any one or more Lenders then holding a
Commitment hereunder (at their respective election in their sole discretion)
increase the amount of their Commitments (any such Lender that elects to
increase its Commitment and any New Lender being hereinafter referred to as an
“Additional Lender” and each Additional Lender shall be subject to the approval
of Borrower and Agent), provided that on or before the Increase Date (as defined
below): (I) unless otherwise agreed by Borrower and Agent, the Commitment of any
New Lender shall not be less than Ten Million Dollars ($10,000,000); (II) unless
otherwise agreed by Borrower and Agent, the increase in the Commitment of any
Lender shall not be by less than $5,000,000; (III) the Commitment Amount, as
increased by the amount of the Facility Increase, shall not exceed $150,000,000;
(IV) Borrower and each Additional Lender shall have executed and delivered a
commitment and acceptance (the “Commitment and Acceptance”) substantially in the
form of Schedule F to the Agreement and Agent shall have accepted and executed
the same; (V) unless otherwise agreed by Borrower and Agent and each Additional
Lender, Borrower shall have executed and delivered to Agent a Note or Notes
payable to the order of each Additional Lender, each such Note to be in the
amount of such Additional Lender’s Commitment or increased Commitment (as
applicable); (VI) Borrower shall have delivered to Agent an opinion of counsel
modified to apply to the increase in the Commitment Amount and each Note and
Commitment and Acceptance executed and delivered in connection therewith;
(VII) Borrower shall pay all required documentary stamp and intangible taxes on
the amount of the Facility Increase; (VIII) the Guarantor shall have delivered
to Agent a written instrument confirming its consent to the new Commitments or
increases in Commitments (as applicable) and that its Guaranty Agreement
continues in full force and effect, enlarged to guaranty the Commitment Amount,
as increased by the amount of the Facility Increase; (IX) Borrower and each
Additional Lender shall otherwise have executed and delivered such other
instruments and documents as Agent shall have reasonably requested in connection
with such new Commitment or increase in a Commitment (as applicable);
(X) Borrower shall pay: (i) to the Agent for the account of the Additional
Lenders an upfront fee related to the increased Commitments; and (ii) to the
Agent or its affiliate an arrangement fee related to the Facility Increase, and
such fees shall be in an amount to be determined by Borrower and Agent, and
payable on the “Increase Date” (as hereinafter defined); and (Xl) no Default or
Event of Default shall exist on the Increase Date (as hereinafter defined) after
giving effect to the increase in the Commitment Amount. The form and substance
of the documents required under clauses (IV) through (IX) above shall be
acceptable to Agent in its sole discretion. Agent shall provide written notice
to Lenders following any Facility Increase and shall furnish to Lenders, upon
request, copies of the Commitment and Acceptance. The effective date of any
Facility Increase (“Increase Date”) shall be mutually agreed upon by Borrower,
each Additional Lender and Agent.

(C) Nothing contained herein shall constitute or otherwise be deemed to be a
commitment or agreement on the part of any Lender to increase its Commitment
hereunder at any time or a commitment or agreement on the part of Borrower or
Agent to give or grant any Lender the right to increase its Commitment
hereunder. Notwithstanding anything contained to the contrary herein, no
Facility Increase Request shall be accepted by Agent if such acceptance shall
cause the outstanding principal balance of the Facility (including outstanding
Financial and Maintenance Letters of Credit but excluding Performance Letters of
Credit) to exceed the Borrowing Base Availability on the most recently submitted
Borrowing Base Certificate.



(j) Reduction of Commitment Amount. Borrower may, upon notice to Agent, from
time to time permanently reduce the Commitment Amount, provided that (i) any
such notice shall be received by Agent not later than 11:00 a.m. five Business
Days prior to the date of such reduction, (ii) any such reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) no Default or Event of Default exists and (iv) Borrower shall not
reduce the Commitment Amount if, after giving effect thereto and to any
concurrent prepayments hereunder, the total amount outstanding under the
Facility (whether through Advances, Letters of Credit or the Swing Line
Facility) would exceed the reduced Commitment Amount. Such reduction of the
Commitment Amount shall be effective on the Business Day specified in Borrower’s
notice, which date must be at least ten (10) Business Days after Borrower’s
delivery of such notice to Agent. The Agent will promptly notify the Lenders of
an such notice of reduction of the Commitment, and any such reduction shall be
allocated to each Lender’s Commitment according to such Lender’s pro rata share.

(k) Swap. Borrower will be offered an opportunity to hedge the floating interest
expense under the Notes by entering into an interest rate swap (the “Swap") with
Agent (or its affiliates) or any Lender (or its Affiliates) (or other
counterparty reasonably acceptable to Agent) on or after the Closing. In the
event Borrower chooses to obtain the Swap from Agent or any Lender (or any
affiliate of any thereof), then Borrower shall be required to execute
documentation as deemed necessary by the party issuing the Swap to document the
Swap, including the ISDA Master Agreement. Borrower’s attorney shall furnish an
opinion of counsel relating to such documents in substantially the same form
provided by Agent or Lender or alternatively shall provide appropriate corporate
resolutions. On the Commitment Termination Date, the Swap will be terminated and
applicable breakage fees shall be paid by Borrower.

2.03 Sub-Facilities.

(a) Swing Line Sub-Facility. Provided no Default or Event of Default has
occurred and is continuing and subject to the terms and conditions of the
Agreement, the Swing Line Lender shall make available from time to time during
the Term but in no event later than five (5) Business Days prior to the Maturity
Date, swing line loans to Borrower (“Swing Line Advances”), which Swing Line
Advances shall be repaid and reborrowed in accordance with the provisions
hereof. Swing Line Advances shall not exceed, in aggregate principal amount at
any one time outstanding, the sum of $7,500,000; provided, however, that after
giving effect to any Swing Line Advance, the Swing Line Lender shall not exceed
such Swing Line Lender’s Commitment Percentage. No Swing Line Advance shall be
made if (i) giving effect thereto would cause the aggregate principal amount of
Advances outstanding under the Facility to exceed the Commitment Amount then in
effect or (ii) the Borrowing Base is not in compliance with Article 3 hereof.

(i) Notice. Borrower shall give Swing Line Lender irrevocable telephonic or
written notice prior to 11:00 a.m. Eastern Standard Time on the requested
Borrowing Date specifying the amount of the requested Swing Line Advance which
shall be in a minimum amount of $500,000 or whole multiples of $100,000 in
excess thereof. The Swing Line Advances will then be made available to Borrower
by Swing Line Lender by crediting the account of Borrower on the books of Swing
Line Lender (“Swing Line Advance Closing Date”).

(ii) Swing Line Note. The Swing Line Advances shall be evidenced by the Note
held by Swing Line Lender. Swing Line Lender is hereby authorized to record
electronically or otherwise the date and amount of each Swing Line Advance, and
the date and amount of each payment or prepayment of principal thereof, and any
such recordation shall constitute conclusive evidence of the accuracy of the
information so recorded absent manifest error, provided, however, the failure of
Swing Line Lender to make, or any error in making, any such recordation(s) shall
not affect the obligation of Borrower to repay outstanding principal, interest,
or any other amount due hereunder in accordance with the terms hereof and
thereof.

(iii) Interest Rate on Swing Line Advances. The Swing Line Advance shall bear

interest on the principal amount outstanding under the Swing Line Facility at
the Index Rate as determined in Section 2.01(c) of the Agreement plus
twenty-five (25) basis points per annum.

(iv) Repayment of Swing Line Advances. Each Swing Line Advance shall mature on

the fifth (5th) Business Day following the applicable Swing Line Advance Closing
Date (at which time the entire principal balance and all accrued interest shall
be due and payable); and (ii) If a Swing Line Advance is not paid in full when
due and payable, Agent shall make a Revolving Advance in the amount necessary to
repay outstanding principal and accrued interest. Agent shall give written
notice to each Lender of an Advance Request (equal to the Revolving Advance made
by Agent to repay the defaulted Swing Line Advance) and each Lender shall make
available to Agent the pro rata amount of such Lender’s Commitment Percentage
corresponding to such Advance Request in the manner provided in Section 10.06(a)
of this Agreement.

(b) Letters of Credit Sub-Facility. The Commitment Amount may, in addition to
Revolving Advances, be utilized, upon the request of the Borrower, for the
issuance of Letters of Credit, if required by a governmental authority or
utility to secure Borrower’s obligations under a Development Agreement. Agent
(on behalf of Lenders) may issue such Letters of Credit (subject to compliance
with Agent’s standard procedures for issuance of letters of credit and in form
and substance satisfactory to Agent), provided that the aggregate

amount of all such Letters of Credit does not exceed $50,000,000 at any one time
(“Letters of Credit Sub-Limit”), and the aggregate amount of all such Letters of
Credit, together with outstanding Advances, shall not exceed the Commitment
Amount. Any amounts paid by Agent (on behalf of Lenders) under Letters of Credit
shall be treated for all purposes as an Advance hereunder.

(i) Financial and Maintenance Letters of Credit. Agent (on behalf of Lenders)
shall

issue Letters of Credit (subject to compliance with Agent’s standard procedures
for issuance of letters of credit and in form and substance satisfactory to
Agent), to secure financial or maintenance obligations with regard to a Project
(“Financial and Maintenance Letters of Credit”). Up to $50,000,000 of the
Letters of Credit Sub-
limit shall be available for Financial and Maintenance Letters of Credit,
subject to Borrowing Base Availability, and provided that no Financial and
Maintenance Letter of Credit shall be issued during any time which the Borrowing
Base is not in compliance with Section Article 3 or any other condition set
forth in Section 2.05 hereof is not met or otherwise satisfied. The Commitment
Amount shall be reduced by the amount of any Financial and Maintenance Letters
of Credit issued and outstanding.

(ii) Performance Letters of Credit. Agent (on behalf of Lenders) shall issue
Letters of

Credit (subject to compliance with Agent’s standard procedures for issuance of
letters of credit and in form and substance satisfactory to Agent), to secure
the performance of improvements benefiting a Project (“Work”) (“Performance
Letters of Credit”). The balance of the Letters of Credit Sub-Limit after the
issuance of the Financial and Maintenance Letters of Credit, if any, shall be
available for Performance Letters of Credit, which shall not be subject to
Borrowing Base Availability. All cost estimates for the Work are subject to an
acceptable review by a third-party engineer or Agent’s in-house engineer prior
to the issuance of any Performance Letters of Credit. Each Performance Letter of
Credit shall be reduced from time to time as the Work is completed with the
consent of the beneficiary thereof.

(iii) Procedure and Terms. At such time as a Letter of Credit is requested,
Borrower shall execute the Agent’s form of Application and Agreement for
Irrevocable Standby Letters of Credit issued to the beneficiary. The Letter of
Credit shall contain a thirty (30) day cancellation by Agent provision and shall
have an expiration date no later than the earlier of: (i) the Maturity Date;
(ii) twelve (12) months (with annual renewal options upon payment of a renewal
fee); or (iii) if requested by Borrower in writing due to applicable
governmental authority requirements, fifteen (15) months (with renewal options
upon payment of a renewal fee).

(iv) Interest Rate; Repayment. Any sums paid by Agent (on behalf of Lenders)
under the Letter(s) of Credit shall initially accrue interest at the Index Rate
and such sum, together with accrued interest thereon, shall be repaid by
Borrower within two (2) days from receipt of notice from Agent that the
Letter(s) of Credit (or portions thereof) have been paid. In the event the
Letter(s) of Credit is paid by Agent but not repaid by Borrower as provided
immediately above, such payment may be deemed by Agent as a default by Borrower
under the Facility and interest shall commence to accrue on the amount of such
payment at the Default Rate.

(v) Letter of Credit Fee. Borrower shall pay to Agent on behalf of Lenders
(distributed pro rata in accordance with their proportionate share based upon
their respective Commitment Percentages) a fee on the face amount of each Letter
of Credit in an amount equal to the applicable LIBOR Margin set forth in
Section 2.01(d) in effect on the date of issuance or renewal thereof (not taking
into account any adjustment pursuant to Section 5.02(d)) minus one-half of one
percent (.50%) per annum, which fee shall be payable upon issuance and again
upon each renewal thereof.

2.04 Non-Usage Fee. Commencing on the Closing date and on a quarterly basis
thereafter during the Term of the Facility, Borrower shall be required to pay to
Agent for the ratable benefit of the Lenders in accordance with their Commitment
Percentages, in arrears, a fee (“Non-Usage Fee”) for Borrower’s non-use of
available funds. If the average daily unused portion of the Commitment Amount
(“Unused Amount”) is less than fifty percent (50%) of the Commitment Amount,
then the Non-Usage Fee shall be an amount equal to the product of .25% per annum
multiplied by the Unused Amount. If the Unused Amount is equal to or greater
than fifty percent (50%) of the Commitment Amount, then the Non-Usage Fee shall
be an amount equal to the product of .50% per annum multiplied by the Unused
Amount. All amounts in this Section 2.04 shall be calculated on the basis of a
360-day year for the actual number of days elapsed.

2.05 Conditions Precedent. The obligation of Agent to enter into this Amended
and Restated Agreement and to make the Advances and issue Letters of Credit
under the Facility is subject to the following additional conditions precedent:

(a) Up-Front Fee. Upon Closing, Borrower shall pay to Lead Arranger for the
benefit of Lenders a non-refundable up-front fee as set forth in the fee mandate
letter executed between Borrower and Lead Arranger.

(b) No Default. As of the date hereof, and at the date of each Advance and/or
issuance of Letter of Credit after giving effect to such Advance and/or issuance
Letter of Credit, Borrower and Guarantor shall have observed and performed all
the terms, conditions, agreements and provisions set forth herein, on its part
to be observed or performed, the warranties of Borrower and Guarantor contained
herein or in any instrument or certificate executed by Borrower or Guarantor and
delivered in connection herewith shall be true and correct in all material
respects, and no Default or Event of Default shall have occurred and be
continuing.

(c) Opinions of Counsel. Agent shall have received from counsel for Borrower and
Guarantor a favorable opinion addressed to Agent and the Lenders (in form and
substance satisfactory to Agent).

(d) Loan Documents. All of the necessary Loan Documents shall be in form and
substance satisfactory to Agent and Lenders and shall have been executed by
Borrower and Guarantor and delivered to Agent.

(e) Financial Statements. Prior to the Closing, Agent shall have received
audited consolidated financial statements of the Guarantor, prepared in
accordance with GAAP consistently applied that will present fairly the financial
condition of the entities covered thereby as at December 31, 2007 and the
results of their operations for the period then ended.

(f) Insurance. Original or duplicate policies of insurance, or evidence of
insurance on an ACORD 27 (in the case of property insurance) or ACORD 25 (in the
case of liability insurance) form of certificate, each with a term of not less
than one year and in effect as of the date hereof as follows: (i) comprehensive
general public liability insurance of at least $5,000,000 covering injury and
damage to persons and property with limits acceptable to Agent, provided that
the required limits may be achieved via primary general liability insurance or
through a combination of primary general liability insurance and specific excess
or umbrella liability insurance, including self insured retentions reasonably
satisfactory to Agent; (ii) if the applicable real property is located within a
“special flood hazard area” as identified by the Secretary of Housing and Urban
Development under the National Flood Insurance Reform Act of 1994, flood
insurance in the amount equal to the lesser of (A) the agreed upon full
insurable replacement value of each residential unit (less any value
attributable to the applicable real property), (B) the maximum available amount
through the Federal Flood Insurance Program, and (C) provided on a blanket limit
basis under a master property policy at such amounts and with carriers
reasonably satisfactory to Agent and (iii) such other insurance as Agent may
reasonably require from time to time in amounts and with carriers reasonably
satisfactory to Agent. Each insurance policy shall include a provision that such
policy will not be cancelled, altered or in any way limited in coverage or
reduced in amount unless Agent is notified of same in writing at least thirty
(30) days prior to such cancellation or change. Each insurance policy will be
written on such forms as are reasonably acceptable to Agent by insurance
companies authorized or licensed to do business in Florida having an Alfred M.
Best Company, Inc. rating of “A-” or higher and a financial size category of not
less than IX, and which companies are otherwise reasonably acceptable to Agent.

(g) Notice of Participating Communities. If the applicable Project to be
included in the Borrowing Base is located in a community that is participating
in the National Flood Insurance Program and if damaged by flooding in a
federally declared disaster, federal relief assistance may be available.

(h) Organizational Documents. Copies of the organizational documents of Borrower
and Guarantor.

(i) Governmental Permits. Prior to adding any Project to the Borrowing Base,
(except for Unentitled Land) Borrower must submit evidence satisfactory to Agent
that such Project has received zoning approvals and conceptual master site plan
approval consistent with the intended residential development, including full
compliance with the applicable comprehensive land use plan. All governmental
approvals must be legally valid and remain in full force and effect throughout
the term of the Facility. In the event that any of such approvals or permits is
invalidated, rescinded or suspended, Agent may exclude such Project from the
Borrowing Base during the period that any invalidation, rescission or suspension
continues.

(j) Other Documents. Such other documents, instruments and certificates
including, without limitation, proofs, opinions and other assurances, as Agent
or Agent’s Counsel may reasonably require.

(k) Supporting Documents and Other Conditions. Agent shall have received a
certificate from Borrower and Guarantor in the form attached hereto as
Schedule B (“Certificate of Compliance”) as of the date of each Advance or
Letter of Credit.

(l) Litigation. There shall be no order, injunction, decree, judgment or verdict
prohibiting or restraining Agent from making Advances or issuing Letters of
Credit, or Borrower or Guarantor from performing its Obligations hereunder as of
the date of each Advance or Letter of Credit.

(m) Documents. This Agreement, all exhibits hereto, and the other necessary Loan
Documents must be simultaneously executed and delivered to Agent as of the date
hereof. At each Land Closing, the Borrower and Guarantor shall execute such
other documents as reasonably required by Agent.

(n) Insurance. Borrower shall have delivered to Agent evidence of the insurance
required pursuant to this Agreement.

(o) Subordination to Loan. Except as may otherwise be specifically provided in
the Loan Documents (including, without limitation, Section 10.06(g) hereof),
(i) all payments under loans made to Borrower or Guarantor by trustees,
beneficiaries, shareholders, partners or other related parties and (ii) all
payments due under any swap agreement, including any Swap entered into pursuant
to Section 2.02(j) hereof, shall be subordinated to all amounts payable by the
Borrower or Guarantor under the Facility.

(p) Consent & Amendment Fee. On or prior to the date hereof, Borrower shall pay
to Lead Arranger for the pro rata benefit of the Lenders a non-refundable
consent and amendment fee in the amount of Two Hundred Fifty Thousand Dollars
($250,000).

ARTICLE 3

ADVANCE CONDITIONS

3.01 Procedures for Advances. Any request for an Advance must be received in
writing by Agent prior to 11:00 a.m. Florida Time on a Business Day which is
five (5) Business Days prior to the Borrowing Date and if each of the other
conditions precedent to such Advance have been satisfied, the Advance will be
available prior to 2:00 p.m. Florida Time, as the case may be, on such Borrowing
Date. Unless Agent is notified otherwise by Borrower in a signed writing from an
Authorized Signatory which is accepted and agreed to by Agent, Agent shall cause
the amount of any Advance requested by Borrower to be paid to the credit of
Borrower’s account with Agent. Advances shall be limited to no more than two
(2) per month. Each Advance shall be in a minimum amount of Five Million Dollars
($5,000,000) and in multiples of One Million Dollars ($1,000,000).

(a) All requests for Advances shall be in the form attached hereto as Exhibit C
(“Request for Advance” or “Advance Request”), and be signed by an Authorized
Signatory. Any notice delivered or given by Borrower to Agent as provided shall
be irrevocable and binding upon Borrower upon receipt by Agent.

(b) All Advances by Agent to or for the account of Borrower, whether or not in
excess of the Commitment Amount, shall be considered part of the Indebtedness
under the Notes and shall bear interest as provided herein. Borrower shall not
request and Agent will not consider requests for Advances (i) after the Maturity
Date; (ii) after an Event of Default has occurred and is continuing; or
(iii) when the Borrowing Base is not in compliance.

(c) Borrowing Base Compliance. At any time that either (i) the Holdings Notes
Coverage Ratio as defined in Section 5.02(e) falls below 2.00:1 or (ii) the sum
of the outstanding principal balance of the Facility (including outstanding
Financial and Maintenance Letters of Credit, but excluding Performance Letters
of Credit) plus any principal of, premium, if any, interest or other amount
payable in respect of indebtedness of Holdings for borrowed money (but excluding
the Holdings Notes Debt) exceeds the Borrowing Base Availability on the most
recently submitted Borrowing Base Certificate (which shall be substantially in
form of Schedule D attached hereto), Borrower and Guarantor will have fifteen
(15) days (without notice from Agent) from the date the Borrowing Base
Certificate was delivered to either: (a) make a principal payment in an amount
that restores compliance; or (b) deliver a new Borrowing Base Certificate that
demonstrates compliance with the then current outstanding principal balance. No
new Advances will be made nor will Financial and Maintenance Letters of Credit
be issued during the time period the Borrowing Base is out of compliance. If
Borrower and Guarantor are required to make a principal payment that exceeds the
Base Rate Loan, Borrower and Guarantor may post cash collateral equal to the
required payment against the LIBOR Rate Loan in lieu of repaying the LIBOR Rate
Loan. The business records of Agent shall be conclusive as to the date and
amount of any Advance hereunder and any payment or prepayment of interest or
principal thereof, absent manifest error.

3.02 Repayment of Advances. All funds paid to Agent in respect of the Facility
shall be paid to Agent in Dollars at its office set forth below or such other
office in the United States as may be designated by notice given pursuant to the
terms hereof, in actually and finally collected federal funds or equivalent and
as such shall be deemed paid on or before 2:00 p.m. (local time) on the date
when due. Payments shall not be deemed made or received until they are received
by Agent as actually and finally collected federal funds or equivalent. Should
any payment be received after 2:00 p.m. (local time) on any Business Day it
shall, for the purposes of determining time of payment under this Agreement as
between Borrower and Agent only, be treated as received on the next following
Business Day; provided, however, that such treatment shall not postpone the time
of receipt for any other purpose or computation, such as, but not limited to,
preference periods applicable to bankruptcy laws, or dates relative to priority
between creditors. Payments shall be directed to Agent at the following address:

Real Estate Agency Services

Wachovia Bank, National Association

1525 West WT Harris Boulevard

Charlotte, North Carolina 28262

The outstanding principal balances under the Notes as of any day shall be the
outstanding principal balances as of the beginning of the day (exclusive of
interest), plus any Advances made for such day, and less any payments of
principal credited to the account on that day.

      3.03   Advance Rates.
 
  The Facility shall be subject to the advance rates shown on Schedule One
hereof.
 
   
3.04
  Availability.
 
   

Availability will be based upon a Borrowing Base Certificate, acceptable to
Agent, prepared by and submitted by Borrower on a quarterly basis. If more than
15% of the assets included in the Borrowing Base are removed in aggregate during
a given month, Borrower will be required to produce a new Borrowing Base
Certificate prior to requesting any additional Advances or Financial and
Maintenance Letters of Credit. The Borrowing Base Certificate will set forth a
description of all Projects in the Borrowing Base and will provide specific
component breakdowns on a per unit basis as applicable (Sold Units, Speculative
Units, Model Units, Finished Lots, LUD, Entitled Residential Land and Entitled
Commercial Land) to determine aggregate Borrowing Base Availability based on the
Advance Rate Schedule attached hereto as Schedule One and the above Borrowing
Base categories described therein.



  (a)   Borrowing Base Availability for:

(i) Entitled Land is based on the applicable Advance Rate percentage multiplied
by actual costs incurred. Solivita and Bellalago, or any other real property
asset owned more than two years, will be based on the estimated current value as
set forth in Schedule H hereto. The value as set forth in Schedule H hereto will
be used for land cost for real property assets owned more than two years as the
asset moves into different categories within the Borrowing Base.

(ii) Land Under Development (LUD) is based on the applicable Advance Rate
percentage multiplied by Budgeted Lot Cost. Solivita and Bellalago, or any other
asset owned more than two years, will use the appraised value for land cost
(i.e., same value as used in (a) (i) above).

(iii) Finished Lots, Model Units, Speculative Units, and Sold Units are based on
the applicable Advance Rate percentage multiplied by the lesser of cost or
contract sale price. Solivita and Bellalago, or any other asset owned more than
two years will use the appraised value for land cost (i.e., same value as used
in (a)(i) above).

(iv) The “Aging Elimination” (as defined in Schedule One) on Entitled Land and
Approved Land begins on the date a Project is admitted to the Borrowing Base.
The maximum time restriction determined by the Aging Eliminations on Speculative
Units and Sold Units begins at the construction start date of each Unit.

(b) Borrowing Base Certificate cost data for Land Under Construction, Finished
Lots, Model Units, Speculative Units, and Sold Units must be updated at least
quarterly.

(c) Land that remains in a Borrowing Base category longer than the maximum time
permitted will be excluded from Borrowing Base Availability.

(d) New Projects shall not be added to the Borrowing Base within twelve
(12) months of the Maturity Date.

(e) Borrowing Base Limitations to Advance Rate Schedule attached hereto as
Schedule One:

(i) Unsold (spec/model) residential units shall not be permitted to support
Borrowing Base Availability in excess of 35% of the Borrowing Base Availability
supported by all Residential Units.

(ii) No more than 15% of the Borrowing Base Availability may be supported by
Entitled Land.

(iii) No more than 5% of the Borrowing Base Availability may be supported by
Entitled Commercial Land;

(iv) No more than 40% of Borrowing Base Availability may be supported by
Entitled Land, Land Under Development, and Developed Lots.

(v) No more than 20% of the Borrowing Base Availability may be supported by
Attached Units.

(f) A Project will be added to the Facility provided it meets Project covenants
and is approved by Agent. Borrower will be required to deliver to Agent a
Submission Package with all relevant information concerning the Project. Agent
will notify Borrower in writing of its decision to approve/reject the Project
within thirty (30) days of receiving a complete Submission Package. New Projects
shall not be added to the Borrowing Base within twelve (12) months of the
Maturity Date.



  (g)   A Project will be admitted to the Borrowing Base without Requisite
Lenders’ consent

provided: (a) it is located within the State of Florida; (b) it consists of
for-sale residential housing that is constructed on site and shall not include
any mobile homes or “manufactured” housing; (c) the land purchase price is less
than $30,000,000; and (c) the maximum base sales price before options for each
Unit is less than $1,000,000, or, in the case of the Frenchman’s Yacht Club
Project in Palm Beach County, less than $1,500,000 per Unit. Projects that do
not conform to the conditions above will be admitted to the Borrowing Base with
the approval of the Requisite Lenders, in their sole discretion.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

In order to induce Agent and Lenders to enter into this Agreement and to make
the Facility available to Borrower, Borrower and Guarantor make the following
representations and warranties, all of which shall survive the execution and
delivery of the applicable Loan Documents regardless of when delivered. Unless
otherwise specified, such representations and warranties shall be deemed made as
of the date hereof and as of the date of any Advance by Agent to Borrower or the
issuance of any Letters of Credit for the account of Borrower as to the
following in respect of Borrower or the issuance of any Letters of Credit for
the account of Borrower or Guarantor (as the case may be):

4.01 Good Standing. Each of Borrower and Guarantor is duly organized, validly
existing and in good standing under the laws of its state of incorporation
and/or formation and has the power and authority to own its property and to
carry on its respective business in each jurisdiction in which it does business.

4.02 Authority and Compliance. Each of Borrower and Guarantor has full power and
authority to execute and deliver the Loan Documents and to incur and perform the
obligations provided for therein, all of which have been duly authorized by all
proper and necessary action of the appropriate governing body of Borrower and
Guarantor. No consent or approval of any public authority or other third party
is required as a condition to the validity of any Loan Document, and Borrower
and Guarantor are in compliance in all material respects with all laws and
regulatory requirements to which each is subject.

4.03 Binding Agreement. This Agreement and the other Loan Documents executed by
Borrower and Guarantor constitute the valid and legally binding Obligations of
such Borrower and Guarantor, enforceable in accordance with their terms. The
execution, delivery and performance by Borrower and Guarantor of the Loan
Documents will not violate any indenture, agreement or other instrument to which
Borrower or Guarantor is a party or by which it or any of its property is bound,
or be in conflict with, result in a breach of or constitute (with due notice or
the lapse of time, or both) a default under any such indenture, agreement or
other instrument, or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of its property or assets, except
as contemplated by the provisions of the Loan Documents.

4.04 Litigation. There is no proceeding involving Borrower or Guarantor pending
or, to the knowledge of Borrower or Guarantor, threatened before any court or
governmental authority, agency or arbitration authority, except: (i) as
disclosed to Lenders in writing and acknowledged by Lenders prior to the date of
this Agreement; and (ii) such matters, which if determined adversely to Borrower
or Guarantor, would not have a Material Adverse Effect on Borrower or Guarantor,
as applicable.

4.05 No Conflicting Agreements. There is no charter, bylaw, stock provision,
shareholder agreement, trust agreement or other document pertaining to the
organization, power or authority of Borrower or Guarantor and no provision of
any existing agreement, mortgage, indenture or contract binding on Borrower or
Guarantor or affecting any of their respective properties, which would conflict
with or in any way prevent the execution, delivery or carrying out of the terms
of this Agreement and the other Loan Documents.

4.06 Ownership of Assets. Borrower and Holdings, as the case may be, have good
title to the Projects constituting the Borrowing Base.

4.07 Taxes. All taxes and assessments due and payable by Borrower and Guarantor
have been paid prior to delinquency or are being contested in good faith by
appropriate proceedings and Borrower and Guarantor have filed all tax returns
which it is required to file.

4.08 Financial Statements. The consolidated financial statements of Guarantor
heretofore delivered to Agent fairly present the financial condition of the
Guarantor and the consolidated financial statements of Guarantor hereafter
delivered to Agent will fairly present the financial condition of Guarantor as
of the date or dates thereof, and there has been no Material Adverse Change in
such financial condition or operations since the financial statements furnished
to Agent at Closing. All factual information furnished by Borrower and Guarantor
to Agent in connection with this Agreement and the other Loan Documents is and
will be accurate and complete in all material respects on the date as of which
such information is delivered to Agent and is not and will not be incomplete in
any material respect by the omission of any material fact necessary to make such
information not misleading. All financial projections represent the best
estimate of future financial performance and such assumptions are reasonable and
believed by Guarantor to be fair in light of current business conditions.

4.09 Place of Business. As of the date hereof, the chief executive office of
Borrower and Guarantor is located at 201 Alhambra Circle, 12th Floor, Coral
Gables, Florida 33134. Borrower shall notify Agent in writing of any address
changes no later than thirty (30) days prior to such change.

4.10 Environmental Matters. To the best of the Borrower’s and Guarantor’s
knowledge, the conduct of business operations by Borrower or Guarantor does not
and will not violate any federal laws, rules or ordinances for environmental
protection, regulations of the Environmental Protection Agency and any
applicable local or state law, rule, regulation or rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials. Neither Borrower nor Guarantor shall use or permit any
other party to use any Hazardous Materials at or upon a Project except such
materials as are incidental to Borrower’s or Guarantor’s normal course of
business, maintenance and repairs and which are handled in compliance with all
applicable environmental laws.

4.11 Federal Reserve Regulations.

(a) Borrower and Guarantor are not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System of the United States);

(b) no part of the Advances or Letters of Credit shall be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock; and

(c) no part of the Advances or Letters of Credit shall be used for any purpose
that violates, or which is inconsistent with, the provisions of Regulation T, U
or X of said Board of Governors.

4.12 Consents, Etc.

No consent, approval, authorization of, or registration, declaration or filing
with any governmental authority (federal, state or local, domestic or foreign)
is required in connection with the execution or delivery by Borrower or
Guarantor of the Loan Documents or the performance of or compliance with the
terms, provisions and conditions contained therein.

4.13 Governmental Authorizations. Except for development approvals and building
permits to be obtained by Borrower or Guarantor in the ordinary course of
business, all authorizations, consents, approvals, licenses, and permits
required under applicable law or regulation for the ownership or operation of
the property owned or operated by Borrower or Guarantor or for the conduct of
the business in which Borrower or Guarantor are engaged have been duly issued
(or if not issued, the failure to have obtained same are of an immaterial nature
and would not have a Material Adverse Effect on Borrower or Guarantor) and are
in full force and effect and neither Borrower nor Guarantor is in default under
any order, decree, rule and regulation, closing agreement or other decision or
instrument of any Governmental Authority, which default could reasonably be
expected to have a Material Adverse Effect.

4.14 Title to Properties. Borrower and Guarantor, as the case may be, shall have
good and marketable fee title to all real property, and good and marketable
title to all other property (including leases) and assets reflected in the
financial statements delivered to Agent or purported to have been acquired by
Borrower subsequent to such date, except the property or assets sold or
otherwise disposed of by Borrower and Guarantor subsequent to such date in the
ordinary course of business. All of the property and assets of any kind of
Borrower and Guarantor are free from any liens, except for Permitted Liens and
liens otherwise set forth on their financial statement delivered to Agent.
Neither Borrower nor Guarantor has or shall grant or suffer to exist any lien or
security interest, whether arising under contract, by operation of law or
otherwise, nor has Borrower or Guarantor or any of their Affiliates
contractually agreed with any other Person to provide such person with a
negative pledge in (X) any of the assets or property of any Project comprising
the Borrowing Base, except for Permitted Liens or (Y) any asset listed on
Schedule G hereto.

4.15 Solvent. Each of Borrower and Guarantor is, and after having given effect
to all Indebtedness incurred in connection with the Facility, will be Solvent.

4.16 Intent and Effect of Transactions. This Agreement and the transactions
contemplated herein (a) are not made or incurred with intent to hinder, delay or
defraud any person to whom Borrower or Guarantor has been, is now, or may
hereafter become indebted; (b) do not render Borrower or Guarantor insolvent nor
is Borrower or Guarantor insolvent on the date of this Agreement; (c) do not
leave Borrower or Guarantor with an unreasonably small capital with which to
engage in its business or in any business or transaction in which it intends to
engage; and (d) are not entered into with the intent to incur, or with the
belief that Borrower or Guarantor would incur, debts that would be beyond its
ability to pay as such debts mature.

4.17 Incorporation of Representations and Warranties. The representations and
warranties made by Borrower or Guarantor to Agent or any Lender pursuant to the
other Loan Documents are incorporated herein by reference and made a part
hereof. A breach by Borrower or Guarantor of any representation or warranty
under the other Loan Documents shall constitute a breach of a representation or
warranty by Borrower or Guarantor hereunder. No Loan Document or other document,
certificate or statement furnished to Agent or any Lender by or on behalf of
Borrower or Guarantor contains any untrue statement of a material fact or, to
Borrower’s knowledge, omits to state a material fact necessary in order to make
the statements contained herein and therein not misleading. Borrower and
Guarantor acknowledge that all such statements, representations and warranties
shall be deemed to have been relied upon by Agent and each Lender as an
inducement to extend the Facility to Borrower and to make Advances and issue
Letters of Credit hereunder.

4.18 Material Contracts.

Neither the execution and delivery of the Loan Documents nor the consummation of
the Facility or the performance by Borrower or Guarantor of any obligations
under the Loan Documents shall constitute a default or right of termination
under any agreement to which Borrower or Guarantor is a party.

4.19 Use of Proceeds.

The proceeds of the Facility shall be used by Borrower solely for the purposes
stated in this Agreement.

4.20 Tax Returns and Payment.

Borrower and Guarantor have each filed all federal, state, local and other tax
returns which are required to be filed and have paid prior to delinquency all
taxes which have become due pursuant to such returns and all other taxes,
assessments, fees and other governmental charges upon Borrower and Guarantor and
upon its respective properties, assets, income and franchises which have become
due and payable by Borrower and Guarantor and except those wherein the amount,
applicability or validity are being contested by Borrower and Guarantor and by
appropriate proceedings being diligently conducted in good faith and in respect
of which adequate reserves have been established (in accordance with Accounting
Terms should Agent so require after a default by Borrower or Guarantor). All
material tax liabilities of Borrower and Guarantor were adequately provided for
as of the year 2005, and are now so provided for on the books of Borrower and
Guarantor. There is no known proposed, asserted or assessed tax deficiency
against Borrower or Guarantor which, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.

4.21 Investment Company Act of 1940.

Neither Borrower nor Guarantor is an “investment company” as that term is
defined in, and is not otherwise subject to regulation under, the Investment
Company Act of 1940, as amended.

4.22 Management and Other Agreements.

There are no material agreements for managerial, consulting or similar services
to which Borrower or Guarantor is a party or by which Borrower or Guarantor is
bound except as disclosed to Agent in writing.

4.23 Continuation of Representation and Warranties.

All representations and warranties made under this Agreement by Borrower or
Guarantor shall be deemed to be made at and as of the date hereof and at and as
of the date of any Advance or Letter of Credit. Borrower and Guarantor hereby
reaffirm that certain Indemnity of Borrower and Guarantor regarding Hazardous or
Toxic Materials as to the Bellalago Project in Osceola County, Florida dated
July 31, 2003.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the indefeasible payment and performance in full of all Indebtedness and
Obligations of Borrower to Agent and Lenders under the Loan Documents, the
cancellation and return of all Letters of Credit (unless cash secured) and the
termination of any obligation of Agent and Lenders to make any Advances or to
issue Letters of Credit, Borrower and Guarantor (as the case may be) shall
maintain the following covenants, conditions and restrictions:

5.01 Financial Statements and Other Information. Maintain a system of accounting
satisfactory to Agent (in accordance with Accounting Terms applied on a
consistent basis) throughout the period involved, permit Agent’s officers or
authorized representatives to visit and inspect Guarantor’s books of account and
other records at such reasonable times and as often as Agent may reasonably
desire, and pay the reasonable fees and disbursements of any accountants or
other agents of Agent selected by Agent for the foregoing purposes. The
foregoing shall include, without limitation, Agent’s performing a field audit,
at such reasonable times during normal business hours and as often as Agent may
reasonably request, of Guarantor’s assets and systems. Unless written notice of
another location is given to Agent, Guarantor’s books and records will be
located at Guarantor’s chief executive office set forth above.

Borrower and Guarantor shall furnish to Agent (with sufficient copies for each
Lender) the following financial information, in each instance prepared in
accordance with Accounting Terms and in form and substance satisfactory to Agent
(collectively, “Financial Reporting”):

(a) Not later than 45 days after the end of each fiscal quarter, management
prepared

financial statements signed by its Chief Financial Officer (10-Q) for Guarantor,
including, without limitation, statements of financial condition, income and
cash flows, a reconciliation of net worth, a listing of all Contingent
Liabilities (other than those incurred by Borrower or Guarantor in the ordinary
course of business to purchase materials, supplies or other property from, or to
obtain the services of, another Person, pursuant to a contract or other related
document), notes to financial statements, and any other information requested by
Agent. An audited financial statement (10-K) for Guarantor shall be presented to
Agent not later than 120 days after end of each fiscal year.

(b) Not later than 30 days after filing with the Internal Revenue Service, if
requested by Agent, a true and complete copy of the federal tax returns,
including all applicable schedules and tax return extensions, of Borrower and of
Guarantor.

(c) Not later than 75 days after the end of each fiscal year, Guarantor shall
submit to Agent an inventory report on all residential communities of Guarantor
and its Affiliates existing now or formed in the future, including those
developments not funded under the Facility (excluding scattered Lots in Florida
and all properties in Arizona). The inventory reports shall include a recap of
all Lots, pre-sales, specs and models.

(d) Borrower shall submit to Agent quarterly Borrowing Base Certificates and
sales reports for each Project, including but not limited to Lot contract
reports, including advance availability calculations, within twenty
(20) Business Days of each quarter end and quarterly “Financial Covenants” (as
hereinafter defined) calculations as stated below in Section 5.02 hereof, all to
be signed by the Chief Financial Officer, and other information as required by
Agent from time to time.

(e) Management prepared annual business plan and annual budget of Guarantor to
be delivered to Agent within one hundred twenty (120) days of fiscal year end,
with business plan results (actual vs. budget) to be delivered to Agent within
forty five (45) days of the end of the first three (3) annual quarters and one
hundred twenty (120) days of the fiscal year-end..

(f) Guarantor shall provide to Agent a copy of all Securities and Exchange
Commission filings (if applicable) which disclose information that could have a
material adverse effect on the Borrower or Guarantor within ten (10) days
following filing.

(g) Guarantor shall furnish to Agent, with each set of financial statements
described above, a compliance certificate signed by Guarantor’s chief financial
officer certifying that: (i) all representations and warranties of Borrower and
Guarantor set forth in the Loan Documents remain true and correct as of the date
of such compliance certificate; (ii) none of the covenants of Borrower and
Guarantor contained in the Loan Documents has been breached in any material
respect; and (iii) to its knowledge, no event has occurred which constitutes an
Event of Default (or which, with the giving of notice or the passage of time, or
both, would constitute an Event of Default) under the Loan Documents. In
addition, Borrower and Guarantor shall promptly notify Agent of the occurrence
of any Event of Default, adverse litigation or material adverse change in its
financial condition.

(h) Furnish to Agent promptly such additional information, reports and
statements respecting the business operations and financial condition of
Borrower and Guarantor, respectively, from time to time, as Agent may reasonably
request.

5.02 Financial Covenants. Holdings, on a consolidated basis, shall maintain the
following financial covenants (“Financial Covenants”) during the Term of the
Facility, compliance of which shall be determined on the basis of the Financial
Reporting and other information to be provided to Agent by Holdings as described
below. Except as may be specifically noted otherwise, review of the Financial
Covenants shall be completed by Agent quarterly during the term of the Facility
within forty-five (45) days of the end of the first three (3) annual quarters
and one hundred twenty (120) days of fiscal year-end (12/31) by a compliance
certificate signed by Holdings’ Chief Financial Officer certifying that the
certificate is true and correct subject to Agent’s receipt of the Financial
Reporting on a timely basis. Notwithstanding anything contained to the contrary
herein or in the other Loan Documents, the Financial Covenants must be complied
with by Holdings regardless of which Projects comprise the Borrowing Base at any
given time. For the purposes of all calculations made in connection with the
financial covenants set forth below (such calculations, to be attached as
Exhibit A to the Certificate of Compliance from time to time, the “Financial
Covenant Calculations”), assets and liabilities of Holdings with respect to the
financial consolidation of any Person that is not a subsidiary or that is a
subsidiary which is only required to be included in the balance sheet of
Holdings solely due to FIN 46, as issued by the Financial Accounting Standard
Board in January 2003 (as revised), shall not be included within the calculation
of Tangible Net Worth, Leverage Ratio or Total Liabilities.

(a) Minimum Tangible Net Worth. Commencing on the Closing date and continuing on
a cumulative basis for each fiscal quarter thereafter, Holdings shall maintain a
minimum Tangible Net Worth equal to or greater than the sum of (a) $195,118,000
plus (b) twenty-five percent (25%) of Holdings’ positive net income earned for
the most recently ended fiscal quarter plus (c) seventy-five percent (75%) of
the aggregate proceeds from any equity offerings during the most recently ended
fiscal quarter.

(b) Maximum Leverage Ratio. Holdings shall maintain, as at the end of each
fiscal quarter, a Leverage Ratio for each quarterly financial reporting period,
of Total Liabilities to Tangible Net Worth of not more than 1.75:1.

(c) Minimum Unencumbered and Unrestricted Liquid Assets. Holdings shall
maintain, as at the end of each fiscal quarter, a minimum level of Unencumbered
and Unrestricted Liquid Assets of at least Ten Million Dollars ($10,000,000) (of
which no less than Five Million Dollars ($5,000,000) shall be in cash) measured
quarterly.

(d) Adjusted EBITDA/Debt Service Ratio. Holdings shall maintain, as at the end
of each fiscal quarter, a ratio of Adjusted EBITDA to Debt Service that is equal
to or greater than 2.00:1 to be calculated as at the end of each fiscal quarter
on a rolling four-quarter basis (such rolling basis, the “Relevant Accounting
Period”). Notwithstanding the foregoing, the ratio of Adjusted EBITDA to Debt
Service may be reduced in accordance with the grid below, provided that Holdings
meets the corresponding Leverage Ratio requirement and either the ACFFO Ratio
requirement or the Liquidity requirement set forth below. In the event that the
ratio of Adjusted EBITDA to Debt Service is reduced, then the LIBOR Margin shall
be adjusted prospectively on a quarterly basis in accordance with the
corresponding pricing premium set forth in the following grid.

                 
If the Adjusted
EBITDA to Debt
Service Ratio is:
  Then the Leverage
Ratio must be:   AND the ACFFO Ratio
must be:   OR Liquidity Must
Be Equal to (in the
millions):  
AND the pricing
premium shall be:
 
               
> 2.00:1
  < 1.75:1   N/A   N/A   N/A
 
               
> 1.50:1
  < 1.50:1   N/A   N/A   25.0 bps (.25%)
 
               
> 1.00:1
  < 1.25:1   > 1.50:1   50mm(25mm cash)   37.5 bps (.375%)
 
               
< 1.00:1
  < 1.00:1   > 1.50:1   75mm (35mm cash)   50.0 bps (.50%)
 
               

(e) Holdings Notes Coverage Ratio. Holdings shall maintain, as at the end of
each fiscal quarter, a ratio of Estimated Current Value to Holdings Notes Debt
that is greater than or equal to 2.00:1. For purposes of this Section 5.02(e),
“Estimated Current Value” means the value of the real estate assets of Holdings
or any wholly-owned subsidiary of Holdings as set forth on Schedule G hereto;
and “Holding Notes Debt” means the principal amount outstanding under the
Holdings Notes as at any given time of determination. For the avoidance of
doubt, the assets included for computation of the Holdings Notes Coverage Ratio
shall be separate from the assets included for computation of Borrowing Base
Availability.

5.03 Intentionally Omitted.

5.04 Restrictions on Liabilities. Neither Borrower nor Holdings shall have any
liabilities other than the Permitted Indebtedness and debt issued in accordance
with Section 6.05 below.

5.05 Existence and Compliance. Maintain its existence, good standing and
qualification to do business, where required and comply with all laws,
regulations and governmental requirements including, without limitation,
environmental laws applicable to it or to any of its property, business
operations and transactions.

5.06 Adverse Conditions or Events. Advise Agent in writing within ten (10) days
of: (a) any condition, event or act (other than general economic conditions or
events which generally affect economic conditions) which comes to its attention
that would or might materially adversely affect its financial condition or
operations, the assets included in the Borrowing Base or assets included in the
Estimated Current Value for computation of the Holding Notes Coverage Ratio, or
Agent’s or any Lenders’ rights under the Loan Documents; (b) any litigation
filed by or against it which, if determined against it, would be materially
adverse to it, or; (c) any event that has occurred that would constitute a
Default or an Event of Default under any Loan Documents; and (d) any uninsured
or partially uninsured loss through fire, theft, liability or property damage in
excess of an aggregate of Five Hundred Thousand Dollars ($500,000).

5.07 Taxes and Other Obligations. Pay all of its respective taxes, assessments
and other obligations, including, but not limited to taxes, costs or other
expenses arising out of this transaction, prior to delinquency, except to the
extent the same are being contested in good faith by appropriate proceedings in
a diligent manner.

5.08 Maintenance. Maintain all of its respective relevant tangible property in
good condition and repair and make all necessary replacements thereof, and
preserve and maintain all licenses, trademarks, privileges, permits, franchises,
certificates and the like necessary for the operation of their respective
business. The aforesaid shall not apply where it is not commercially reasonable
to do so, nor a good business practice.

5.09 Notification. Immediately notify Agent of the occurrence of any Default or
Event of Default of which it has knowledge and immediately advise Agent in
writing of: (a) any and all enforcement, cleanup, remedial, removal, or other
governmental or regulatory actions instituted, completed or threatened pursuant
to any applicable federal, state, or local laws, ordinances or regulations
relating to any Hazardous Materials affecting any Project; and (b) all claims
made or threatened by any third party against it relating to damages,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials located upon or under any Project.

5.10 Contingent Liabilities. Inform Agent within ten (10) days of any actual or
potential Contingent Liabilities in excess of One Million Dollars ($1,000,000)
in aggregate, except for Contingent Liabilities incurred by Borrower or
Guarantor in the ordinary course of business to purchase materials, supplies or
other property from, or to obtain the services of, another Person, pursuant to a
contract or other related document.

5.11 Observe All Laws. Conform to and duly observe, in all material respects all
laws, rules and regulations and all other valid requirements of any regulatory
authority with respect to the conduct of its business.

5.12 Governmental Licenses. Obtain and maintain all licenses, permits,
certifications and approvals of all applicable governmental authorities as are
required for the conduct of its business as currently conducted and herein
contemplated.

5.13 Compliance with Laws. Duly observe, conform and comply in all material
respects with all laws, decisions, judgments, rules, regulations and orders of
all governmental authorities relative to the conduct of its business, its
properties, and assets, except those being contested in good faith by
appropriate proceedings diligently pursued; and obtain, maintain and keep in
full force and effect all governmental licenses, authorizations, consents and
permits necessary to the proper conduct of its business.

5.14 Visitation Rights. Permit any authorized representative of Agent from time
to time, upon reasonable notice to Borrower or Guarantor, as applicable, and
during normal business hours, to examine and copy the records and books of, and
visit and inspect the properties of Borrower or Guarantor and to discuss the
affairs and finances of Borrower or Guarantor or with any of their respective
officers, directors or employees, and at the expense of Agent (on behalf of
Lenders) so long as no Default exists, independent public accountants.

5.15 Payment of Indebtedness. Pay all of its Indebtedness and perform all of its
Obligations promptly and in accordance with normal terms and comply in all
material respects with all agreements, indentures, mortgages or documents
binding on it; and pay and, except as not commercially reasonable to do so,
discharge or cause to be paid and discharged promptly all taxes, assessments and
governmental charges or levies imposed upon it or upon its property or upon any
part thereof, but in all events before the same shall become in default, as well
as all claims for labor, materials and supplies or otherwise which, if unpaid,
might become a lien upon such properties or any part thereof unless not material
or properly contested.

5.16 Subordination. Guarantor shall unconditionally subordinate to the Facility
the payment of any principal and interest of all obligations of any kind owing
from Borrower to Guarantor (collectively, “Junior Claims”). Guarantor shall not
accept any payments on Junior Claims except: (i) profit distributions payable in
the ordinary course of business and only if no Default has occurred and is
continuing; and (ii) as otherwise approved by Requisite Lenders.

5.17 Deposit Accounts. Maintain its primary operating accounts in connection
with any Project acquired and/or developed with proceeds of the Facility at
Agent.

5.18 Notice of Default. Borrower and Guarantor (as the case may be) shall
promptly provide Agent with written notice of any notice of default received by
any of them on any other credit facility or other indebtedness from any other
source.

5.19 Guarantees. If any Person other than the current Guarantor obtains an
ownership interest in the Borrower, Borrower shall cause such person to execute
a guaranty substantially in form of the Guaranty Agreement guaranteeing the full
payment of the Obligations of Borrower hereunder.

5.20 Insurance. Borrower and Guarantor shall obtain policies of insurance in
connection with real property to be included in the Borrowing Base, each policy
with a term of not less than one year, as follows: (i) for real property under
construction, builders’ all-risk extended coverage insurance (non-reporting
Completed Value with Special Cause of Loss form or an equivalent form of
coverage reasonably satisfactory to Agent), in amounts based upon the completed
replacement value of the improvements (excluding roads, foundations, parking
areas, paths, walkways and like improvements) or on a blanket limit basis in
amounts reasonably satisfactory to Agent, endorsed to provide that occupancy by
any person shall not void such coverage; (ii) for completed projects and upon
completion of construction of each new residential unit, “All-Risk” fire and
extended coverage hazard insurance (non-reporting Commercial Property Policy
with Special Cause of Loss form or an equivalent form of coverage) covering such
residential unit in an aggregate amount not less than 100% of the agreed upon
full insurable replacement value of such residential unit or on a blanket limit
basis in amounts reasonably satisfactory to Agent; and (iii) if the applicable
Project to be included in the Borrowing Base is located in an area that has been
identified as a “Special Flood Hazard Area” as that term is used in the National
Flood Insurance Reform Act of 1994, flood insurance shall be required.

ARTICLE 6

NEGATIVE COVENANTS

Until the indefeasible payment and performance in full of all Indebtedness and
Obligations of Borrower to Agent and Lenders under the Loan Documents, the
cancellation and return of all Letters of Credit (unless cash secured) and the
termination of any obligation of Agent and Lenders to make any Advances or to
issue Letters of Credit, neither Borrower nor Guarantor (as the case may be)
will, without the prior written consent of Requisite Lenders (and without
limiting any requirement of any other Loan Documents):

6.01 Character of Business. Change the general character of business as
conducted at the date hereof, including the construction and development of the
Poinciana Parkway and other business activities related thereto, or engage in
any type of business not reasonably related to such business as presently
conducted.

6.02 No Merger. Neither Borrower nor Guarantor will merge into or consolidate
with, or sell, assign, lease or otherwise dispose of (whether in one transaction
or in series of transactions) its Properties, Projects or other assets (whether
now owned or hereafter acquired) to any Person that is outside the normal course
of business.

6.03 Intentionally Omitted.

6.04 Investments. Borrower and Guarantor shall not, and shall not cause or
permit their subsidiaries to directly or indirectly make or own any Investment
in any Person except (provided that no Event of Default has occurred and is
continuing):



  (a)   investments, loans, advances, or guarantees relating to real estate
related joint venture partnerships and equity investments in publicly-traded
companies that are in the same business as the Borrower and Guarantor and which
are reflected on the consolidated financial statements of Guarantor, in an
aggregate amount not to exceed twenty-five percent (25%) of the Tangible Net
Worth of Holdings on a consolidated basis;



  (b)   investments in direct obligations of the United States of America, or
any agency thereof;



  (c)   investments in certificates of deposit having a maturity of less than
one year issued by commercial banks in the United States having capital and
surplus in excess of $50,000,000, provided that at the time of such purchase
such paper is rated in either of the two highest rating categories of Standard &
Poors Corporation, Moody’s Investor Service, Inc. or any other rating agency
selected by Agent and satisfactory to Agent; and



  (d)   investments in commercial paper of maturities less than one year.

6.05 Subordinated Debt. The Borrower and the Guarantor shall not issue, or
suffer or permit their subsidiaries to issue, any subordinated indebtedness
other than Permitted Indebtedness; provided, however, that Holdings may issue
notes which are contractually subordinated as to right and time of payment of
the Indebtedness and to the other Obligations of the Borrower and Guarantor
under this Facility and to all senior debt of Holdings if all of the following
conditions are met:

(a) Except as otherwise provided in clause (e) below, the maturity date for such
subordinated notes extends a minimum of twelve (12) months beyond the final
maturity of the Facility;

(b) Such subordinated notes contain standstill and payment blockage provisions
(as to principal and interest), satisfactory to Agent and Lenders in their sole
discretion, for a period of 179 days following any event of default hereunder or
thereunder;

(c) The covenants contained in such subordinated notes, taken as a whole, are
less restrictive than the covenants hereunder, taken as a whole, to be
determined in the sole discretion of Agent.

(d) The default provisions contained in such subordinated notes shall contain
cross-default provisions to the Events of Default hereunder;

(e) Principal amounts of such subordinated notes with a maturity of less than
one (1) year must be covered by and shall count to reduce the Borrowing Base
Availability hereunder;

(f) All of the financial covenants set forth in Section 5.02 above are met,
after taking into consideration the amount of such subordinated indebtedness
(actual or contingent); and

(g) No Default or Event of Default has occurred and is continuing hereunder.

6.06 No Liens or Negative Pledges. The Borrower and the Guarantor shall not and
shall not cause or suffer or permit their subsidiaries to directly or indirectly
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of such Borrower or Guarantor or subsidiary (whether now owned
or hereafter acquired), as the case may be, or any income or profits therefrom,
except for Permitted Liens. In no event shall Holdings directly or indirectly
create, incur, assume or permit to exist any Lien with respect to the real
estate assets of Holdings set forth on Schedule G hereto. Neither Borrower nor
Guarantor shall, or permit their subsidiaries to, contractually agree to provide
a negative pledge to any Person.

6.07 Conditional Prepayments of Long-Term Indebtedness. Borrower and Guarantor
may prepay principal and interest on long-term indebtedness for borrowed money
evidenced by notes, bonds, debentures, or similar instruments with a term of one
year or more only if: (i) at least thirty (30) days following such prepayment,
Borrower or Guarantor provides Agent with written notice and an updated
Borrowing Base Certificate and a Certificate of Compliance that indicates that
after giving effect to any such payment no Default or Event of Default exists
hereunder, and (ii) after giving effect to such prepayment, either (A) Holdings
has a ratio of Adjusted EBITDA to Debt Service that is equal to or greater than
2.00:1 or (B) the Borrower’s Liquidity is at least $75,000,000, inclusive of
$35,000,000 in Unrestricted Cash.

6.08 Housing Inventory. In the event that the Leverage Ratio exceeds 1.00:1,
then the sum of the Speculative Units plus the Model Units shall not exceed
thirty-five percent (35%) of the aggregate number of unit closings, as measured
during the last twelve (12) month period at the end of each fiscal year. For the
avoidance of doubt, this covenant supersedes the Third Amendment to Credit
Agreement and Consent and Waiver dated as of August 14, 2007, which, to the
extent not incorporated herein, shall be extinguished and of no further force or
effect.

6.09 Land Components. Holdings and Borrower shall not permit the net book value
of the Unentitled Land, Entitled Land, Land Under Development and Finished Lots
in aggregate to exceed 150% of Tangible Net Worth of Holdings on a consolidated
basis.

6.10 ERISA Compliance. Neither the Borrower nor the Guarantor shall engage in a
“prohibited transaction,” as defined in Section 406 of ERISA or Section 4975 of
the Code, with respect to any Plan or Multiemployer Plan or knowingly consent to
any “party in interest” or any “disqualified person,” as such terms are defined
in Section 3(14) of ERISA and Section 4975(e)(2) of the Code, respectively,
engaging in any “prohibited transaction,” with respect to any Plan or
Multiemployer Plan; or permit any Plan to incur any “accumulated funding
deficiency,” as defined in Section 302 of ERISA or Section 412 of the Code; or
terminate any Plan in a manner which could result in the imposition of a Lien on
any property of Borrower or Guarantor any ERISA Affiliate pursuant to
Section 4068 of ERISA; or breach or knowingly permit any employee or officer or
any trustee or administrator of any Plan to breach any fiduciary responsibility
imposed under Title I of ERISA with respect to any Plan; engage in any
transaction which would result in the incurrence of a liability under
Section 4069 of ERISA; or fail to make contributions to a Plan or Multiemployer
Plan which could result in the imposition of a Lien on any property of Borrower
or Guarantor or any ERISA Affiliate pursuant to Section 302(f) of ERISA or
Section 412(n) of the Code, if the occurrence of any of the foregoing events
described in this Section 6.10 (alone or in the aggregate) would result in a
Material Adverse Effect.

ARTICLE 7

DEFAULT

The occurrence or existence of one or more of any of the following as they
relate to Borrower or Guarantor shall constitute an Event of Default after the
giving of any required notice and the expiration of any applicable grace period:

7.01 Failure to pay any Indebtedness within five (5) Business Days after its due
date, without notice or demand, including the failure to pay principal or
interest or any other payment under the Notes, or failure to pay any other
Obligation within five (5) Business Days after receipt of notice thereof from
Agent, with such notice setting forth in reasonable detail the nature of the
failure.

7.02 A breach of any other term, covenant, condition, obligation or agreement
under this Agreement or the other Loan Documents, and the continuance of such
breach for a period of thirty (30) days after the earlier of: (i) knowledge
thereof by Borrower or Guarantor, such knowledge to be that of the President,
Chief Financial Officer or General Counsel; or (ii) written notice thereof shall
have been given by Agent to Borrower and Guarantor, provided that if Agent
reasonably determines that such default cannot reasonably be cured within such
thirty (30) day period, then no cure period shall be provided.

7.03 Failure to be in compliance with any of the Financial Covenants after
expiration of any applicable grace period set forth in this Agreement.

7.04 Any representation or warranty herein made by Borrower or Guarantor, or any
certificate or financial statement furnished by Borrower or Guarantor pursuant
to the provisions hereof, shall prove to have been false or misleading in any
material adverse respect as of the time made or furnished or deemed made or
furnished;

7.05 Borrower or Guarantor shall (i) voluntarily liquidate or terminate
operations or apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of Borrower or
Guarantor or of all or of a substantial part of either of their assets,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
the debts become due, (iii) make a general assignment for the benefit of its
creditors, (iv) commence a voluntary case under the Federal Bankruptcy Code (as
now or hereafter in effect), (v) file a petition seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, (vi) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code, or (vii) take any corporate
action for the purpose of effecting any of the foregoing;

7.06 Entry of a final judgment in an amount exceeding $2,000,000, other than a
final judgment in connection with any condemnation, which is not discharged or
for which a stay of execution has been procured within sixty (60) days of entry.

7.07 Recordation of any federal, state or local tax lien or any claim of lien
for labor, materials or any other lien or encumbrance of any nature whatsoever,
including any Lien described in Section (iv) of the definition of “Permitted
Liens” set forth herein, which is not removed by payment or transferred to
substitute security in the manner provided by law within forty-five (45) days
after it is recorded in accordance with applicable law, or contested in
accordance with law.

7.08 Failure to exist or to be qualified to do or transact business in the
jurisdictions where its assets are located, or dissolution or becoming a party
to a merger or consolidation, or a sale of all or substantially all of its
assets.

7.09 Any sale, conveyance, transfer, assignment or other disposition of all or
any portion of assets not in the ordinary course of business.

7.10 Default under any obligation imposed by any indemnity contained within any
of the Loan Documents.

7.11 The results of any field audit performed by Agent are not satisfactory to
Agent, as determined in Agent’s discretion, acting reasonably, after Agent has
provided Borrower with notice and five Business Days to cure such defect.

7.12 The occurrence of any of the following: the loss of any material permits,
licenses, authorizations, certifications or approvals from any federal, state or
local governmental authority or termination of any contract with any such
authority, in either case which cancellation, revocation, suspension,
termination or loss (i) in the case of any suspension or temporary loss only,
continues for a period greater than sixty (60) days; and (ii) results in the
suspension or termination of operations for a period greater than sixty
(60) days.

7.13 Without its application, approval or consent, a proceeding shall be
commenced which is not dismissed within sixty (60) days, in any court of
competent jurisdiction, seeking any remedy under the Federal Bankruptcy Code,
the liquidation, reorganization, dissolution, winding up, or composition or
readjustment of debt, the appointment of a trustee, receiver, liquidator or the
like of Borrower or Guarantor, or of all or any substantial part of the assets
of Borrower or Guarantor, or other like relief under any law relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts;

7.14 A Material Adverse Change.

7.15 The acquisition by a Person of 50% or more of the aggregate voting power of
all classes of common equity of Borrower or Guarantor;

7.16 Borrower or Guarantor defaults in the payment of any principal, interest or
premium with respect to any indebtedness in an aggregate amount of $1,000,000 or
more, or any such indebtedness in an aggregate amount of $1,000,000 is
accelerated.

7.17 A majority of the Board of Directors of Borrower or Guarantor as of the
date hereof are no longer members of the Board of Directors unless the new Board
Members were nominated and elected to the Board of Directors with an affirmative
vote of at least a majority of the Directors who were Directors as of the date
hereof or who were similarly nominated for election or elected.

7.18 Any of the Loan Documents for any reason ceases to be in full force and
effect or is declared to be null and void, or either of Borrower or Guarantor
denies that it has any further liability under any Loan Document to which it is
a party, or gives notice to such effect.

7.19 Any order, judgment or decree is entered against Borrower or Guarantor
decreeing the dissolution or split up such Borrower or Guarantor and the order
remains unstayed for a period of thirty (30) days.

7.20 The occurrence and continuance of an event of default under the Parkway
Project Facility beyond the applicable grace period, if, in the reasonable
judgment of Agent, such event of default could reasonably be expected to result
in recourse with respect to the indebtedness of the Parkway Project Facility
(financial or otherwise) to the Borrower or Guarantor, including, without
limitation, recourse arising pursuant to Section 1111 of the Bankruptcy Reform
Act of 1978, as amended.

ARTICLE 8

REMEDIES UPON DEFAULT

If an Event of Default shall occur, Agent may, or shall at the request of
Requisite Lenders, terminate the Commitments and/or declare this Agreement and
the other Loan Documents in default and all Indebtedness and Obligations shall
upon demand by Agent immediately become due; provided, however, upon the
occurrence of an Event of Default under Section 7.05 or Section 7.13, the
commitments shall automatically terminate and all Indebtedness and Obligations
shall automatically become due and payable without any action by Agent or any
Lender. Further, if an Event of Default shall occur, Agent may exercise any
right, power or remedy permitted by law or in equity or as set forth in this
Agreement or any other Loan Document including, without limitation, the right to
declare the entire unpaid principal amount of the Notes and all interest accrued
thereon, and all other sums outstanding under any other Loan Document, to be,
and such principal, interest and other sums shall thereupon become, immediately
due and payable.

In the event that any Letters of Credit are outstanding at the time that an
Event of Default shall occur, Borrower shall deposit with Agent for the benefit
of the Lenders cash in an amount equal to one hundred percent (100%) of the
aggregate outstanding Letter of Credit obligations, which cash shall be
available to Agent to reimburse payments of drafts drawn under such Letters of
Credit and pay any fees and expenses related thereto.

If, after receipt of any payment for any part of the Indebtedness and
Obligations, Agent or any Lender is for any reason compelled to surrender such
payment to any person because such payment is determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, this Agreement shall continue in full force and Borrower shall
remain liable to Agent and Lenders for the amount of such payment surrendered.
The provisions of this Article 8 shall be and remain effective notwithstanding
any contrary action which may have been taken by Agent or Lenders in reliance
upon such payment, and any such contrary action so taken shall be without
prejudice to the rights of Agent and Lenders under this Agreement and shall be
deemed to have been conditioned upon such payment having become final and
irrevocable. The provisions of this Article 8 shall survive the termination of
this Agreement until all periods for such surrender have ended without such
action having been instituted.

Borrower hereby makes, constitutes and appoints Agent (and all Persons
designated by Agent) the true and lawful agent and attorney-in-fact of Borrower
with full power of substitution so that if an Event of Default has occurred to
do any and all things necessary and take such actions in the name and on behalf
of Borrower to carry out the intent of this Agreement, including, without
limitation to protect rights created under this Agreement. Borrower agrees that
neither Agent nor any of its agents, designees or attorneys-in-fact will be
liable for any acts of commission or omission (other than for acts of commission
or omission which constitute gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, nonappealable
order), or for any error of judgment or mistake of fact or law in respect to the
exercise of the power of attorney granted under this Article 8. The power of
attorney granted under this Article 8 shall be irrevocable during the Term of
this Agreement.

ARTICLE 9

INTENTIONALLY OMITTED

ARTICLE 10

AGENT AND LENDERS

10.01 Appointment and Authorization of Agent. Each Lender hereby irrevocably
designates and appoints Agent to act as Agent as specified in this Agreement and
in the other Loan Documents, and each such Lender hereby irrevocably authorizes
Agent to take such actions, exercise such powers and perform such duties as are
expressly delegated to or conferred upon Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Agent agrees to act as such upon the express conditions
contained in this Article 10. Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents, nor shall it have any fiduciary relationship with any
Lender, and no implied covenants, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against Agent.
The provisions of this Article 10 are solely for the benefit of Agent and the
Lenders, and Borrower shall not have any rights as a third party beneficiary of
any of the provisions hereof. Agent agrees to promptly: (i) request from
Borrower or Guarantor, as the case may be, any information, reports and
statements respecting the business operations and financial condition of
Borrower or Guarantor (in addition to such information delivered pursuant to
Section 5.01), respectively, as any Lender may from time to time reasonably
request Agent to obtain; and (ii) make such examinations, visits and inspections
pursuant to Sections 5.01 and 5.14 as any Lender may from time to time
reasonably request.

10.02 Loan Administration; Consents and Approvals.

(a) Loan Administration. Agent shall be responsible for administering the
Facility on a day-to-day basis. In the exercise of such administrative duties,
Agent shall use the same diligence and standard of care that is customarily used
by Agent with respect to similar loans held by Agent solely for its own account.
Each Lender delegates to Agent the full right and authority on its behalf to
take the following specific actions in connection with its administration of the
Facility:

(i) to fund the Facility in accordance with the provisions of this Agreement and
the other Loan Documents, but only to the extent of immediately available funds
provided to Agent by the respective Lenders for such purpose;

(ii) to receive all payments of principal, interest, fees and other charges paid
by, or on behalf of, Borrower and, except for fees to which Agent is entitled
pursuant to the Loan Documents or otherwise, to distribute all such funds to the
respective Lenders as provided for hereunder;

(iii) to keep and maintain complete and accurate files and records of all
material matters pertaining to the Facility, and make such files and records
available for inspection and copying by each Lender and its respective employees
and agents during normal business hours upon reasonable prior notice to Agent;
and

(iv) to do or omit doing all such other actions as may be reasonably necessary
or incident to the implementation, administration and servicing of the Facility
and the rights and duties delegated hereinabove.

(b) Consents and Approvals.

(i) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower or Guarantor therefrom,
shall be effective unless in writing signed by Borrower and Guarantor, provided
that no such amendment, waiver or consent shall be made without the unanimous
written approval of all Lenders other than a “Delinquent Lender” (as hereinafter
defined) if each proposed amendment, waiver or consent:

a. has the effect of (a) extending the Maturity Date, except that Agent may
approve an Extension Request made by Borrower in accordance with Section 2.01(i)
hereof upon approval of the Requisite Lenders; (b) reducing the interest rate or
extending the time of payment of interest on the Facility; (c) increasing or
reducing the principal amount of the Facility (other than as a result of
advances which Agent directs to be made after the occurrence of an Event of
Default to protect the value of the Borrowing Base), except reductions made in
accordance with Section 2.02(j) hereof; (d) otherwise postponing or forgiving
any indebtedness under the Facility or the Loan Documents; (e) reducing any fees
due Lenders or extending the time of payment therefor; (f) amending
Section 5.02; or (g) modifying the definitions used on the Financial Covenants
contained in Section 5.02 hereof or the percentages or rates used in the
calculation of Financial Covenants or the Borrowing Base;

b. changes the Borrowing Base calculation other than in accordance with the
express provisions of the Loan Documents;

c. changes the definition of Requisite Lenders;

d. changes the amount of any Lender’s Commitment or Commitment Percentage,
except to the extent of an increase in the principal amount of the Facility
solely as a result of a Facility Increase Request approved by Agent and any
Additional Lender; provided that no such increases shall increase the Commitment
Amount to an amount in excess of $150,000,000;

e. releases, modifies or waives any obligations of the Guarantor under its
Guaranty; and

f. changes this Article 10.02(b).

(ii) Agent shall not, without first obtaining the written consent of the
Requisite Lenders, approve any other amendment or waiver of this Agreement or
any other Loan Document.

(iii) Notwithstanding anything contained in this Agreement or in any other Loan
Documents to the contrary, without the written consent of Agent, no action shall
amend, modify or waive any provision of this Article 10.02(b) or any other
provisions of any Loan Document which relates to the rights or obligations of
Agent.

10.03 Employees and Agents. Agent may exercise its powers and execute its duties
under this Agreement or any other Loan Document by or through employees, agents
or attorneys-in-fact, and shall be entitled to take, and to rely on, advice of
counsel concerning all matters pertaining to its rights and duties under this
Agreement and the other Loan Documents. Agent may utilize the services of such
persons or entities as Agent in its sole discretion may reasonably determine,
and all reasonable fees and expenses of any such persons or entities shall be
paid by Borrower. Agent shall not be responsible for the negligence or
misconduct of any persons or entities selected by it with reasonable care.

10.04 No Liability, Reliance by Agent. Neither Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be liable
for any action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement or the other Loan Documents, except for actions
taken or omitted to be taken a result of its or their bad faith, gross
negligence or willful misconduct. Neither Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
recital, statement, representation or warranty made by Borrower or Guarantor or
any of their officers or agents contained in this Agreement or the other Loan
Documents or in any certificate or other document delivered in connection
therewith; (ii) the performance or observance of any of the covenants or
agreements contained in, or the conditions of this Agreement or the other Loan
Documents; (iii) the state or condition of any information contained in the
books or records of Borrower or Guarantor; (iv) the validity, enforceability,
collectibility, effectiveness or genuineness of this Agreement or any other Loan
Document or any other certificate, document or instrument furnished in
connection therewith; or (v) the value or sufficiency of the Borrowing Base.
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any notice, consent, certificate, affidavit, or other document or writing
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person or persons, and upon the advice and statements of legal
counsel (including, without limitation, counsel to Borrower), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Requisite Lenders as it deems appropriate and it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of the taking or failing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with any written request of the Requisite Lenders and any action taken or
failure to act by Agent pursuant thereto, shall be binding upon all of the
Lenders; provided, however, that Agent shall not be required in any event to
act, or to refrain from acting, in any manner which is contrary to the Loan
Documents or to applicable law.

10.05 No Representations. Agent shall not be responsible for the execution or
validity or enforceability of this Agreement, the Notes, any of the other Loan
Documents or for the validity, enforceability or collectibility of any such
amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
Borrower or the Guarantor, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein. Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by Borrower or any holder of any of
the Notes shall have been duly authorized or is true, accurate and complete.
Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the credit worthiness or financial condition of Borrower or the
Guarantor. Each Lender acknowledges that it has, independently and without
reliance upon Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
investigation into the business, assets, operations, property and financial and
other condition of Borrower and Guarantor and has made its own decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to funding the Facility hereunder have been satisfied and
in taking or not taking any action under this Agreement and the other Loan
Documents. Each Lender expressly acknowledges that it has relied upon its own
legal counsel in its consideration of its decision to enter into this Agreement
and the other Loan Documents and will so rely in regard to the implementation of
the transaction contemplated hereby and thereby and that it does not have any
lawyer-client relationship with Agent’s counsel as counsel for any other Lenders
with respect thereto.

10.06 Respecting Loan and Payments.

(a) Agent shall give written notice to each Lender of each Advance Request, by
facsimile transmission, hand delivery or overnight courier, not later than
11:00 a.m. (Eastern Time) five (5) Business Days prior to any Advance. Each such
notice shall be accompanied by a written summary of the Advance Request and
shall specify (a) the date of the requested Advance, (b) the aggregate amount of
the requested Advance, and (c) each Lender’s Commitment Percentage of the amount
of the requested Advance. Each Lender shall, before noon (Eastern Time) on the
date set forth in any such Advance Request, make available to Agent, at an
account to be designated by Agent at Wachovia Bank, National Association in Fort
Lauderdale, Florida, in same day funds, the amount of such Lender’s Commitment
Percentage of the amount of the requested Advance. After Agent’s receipt of such
funds and upon Agent’s determination that the applicable conditions to making
the requested Advance have been fulfilled, Agent shall make available to
Borrower (in the manner provided in Article 3 hereof) the aggregate amount of
such funds received by Agent (or such lesser amount approved by Agent).

(b) The obligations of the Lenders hereunder are several and not joint. Any
Lender becoming a Delinquent Lender (as hereinafter defined) shall not result in
any other Lender becoming obligated to advance more than its Commitment
Percentage of the Facility, nor shall such failure release or diminish the
obligations of any other Lender to fund its Commitment Percentage provided
herein, provided, however, Agent at its option may elect to not disburse such
funds to or on behalf of Borrower unless and until: (i) any existing Lender
agrees to fund the entire remaining unfunded portion of such Delinquent Lender’s
Commitment pursuant to Article 10.13 hereof; (ii) another lender or lenders
satisfactory to the non-Delinquent Lenders who shall (x) be an Eligible
Assignee; (y) agree to fund the entire remaining unfunded portion of such
Delinquent Lender’s Commitment as provided herein which additional funds shall
be deemed to be advanced under each such Lender’s Note; and (z) agree to be
bound by the terms of the Loan Documents and provide the existing Non Delinquent
Lenders with a satisfactory (as determined by the Lenders in their sole
discretion) fully documented and available to be funded commitment to fund the
remaining unfunded portion of the Delinquent Lender’s Commitment; or
(iii) Borrower agrees to fund such Delinquent Lender’s Commitment Percentage of
such requested Advance. A Lender shall not be obligated to make available to
Agent funds in excess of such Lender’s Commitment Percentage of such Advance on
account of any portion of the requested Advance not having been funded by any
other Lender.

(c) Agent, Lenders and Borrower acknowledge, and agree that the failure or
refusal by a Lender to make available its Commitment Percentage of a requested
Advance due to a Default or Event of Default shall not result in such Lender
being a Delinquent Lender and Agent shall not be required to disburse any funds
made available to Agent by the other Lenders until such Default or Event of
Default is cured.

(d) Agent may, unless notified to the contrary by any Lender prior to a date of
any Advance, assume that such Lender has made available to Agent on such date
the amount of such Lender’s Commitment Percentage of the Advance to be made, and
Agent may (but it shall not be required to), in reliance upon such assumption,
make available to Borrower a corresponding amount. If any Lender makes available
to Agent such amount on a date after the date that an Advance is made, such
Lender shall pay to Agent on demand an amount equal to the product of (i) the
average computed for the period referred to in clause (iii) below, of the
weighted average interest rate paid by Agent for federal funds acquired by Agent
during each day included in such period, times (ii) the amount of such Lender’s
Commitment Percentage for such Advance, times (iii) a fraction, the numerator of
which is the number of days that elapse from and including the date of the
Advance to the date on which the amount of such Lender’s Commitment Percentage
of such Advance shall become immediately available to Agent, and the denominator
of which is 365. A statement of Agent submitted to such Lender with respect to
any amounts owing under this paragraph shall be prima facie evidence of the
amount due and owing to Agent by such Lender.

(e) Within a reasonable period of time following the making of each Advance, but
in no event later than five (5) Business Days following such Advance, Agent
shall deliver to each Lender a copy of Borrower’s Advance Request. Promptly
after receipt by Agent of written request from any Lender, Agent shall deliver
to the requesting Lender the accompanying certifications and such other
instruments, documents, certifications and approvals delivered by or on behalf
of Borrower to Agent in support of the requested Advance. Within a reasonable
period of time following the issuance of each Letter of Credit, but in no event
later than five (5) Business Days following such Letter of Credit, Agent shall
notify each Lender of the amount of such Letter of Credit, the expiration date
of such Letter of Credit and the beneficiary of such Letter of Credit.

(f) All payments of principal of and interest under the Notes shall be made to
Agent by Borrower or any other obligor or guarantor for the account of the
Lenders in immediately available funds as provided in the Notes and this
Agreement. Agent agrees promptly to distribute to each Lender such Lender’s
proportionate share of each such payment in immediately available funds. In the
event that Agent shall not have distributed a payment to any Lender on the
Business Day of Agent’s receipt thereof, such payment shall thereafter accrue
interest until paid to such Lender at the federal funds rate then applicable to
Agent. Agent shall upon each distribution promptly notify each Lender of the
amounts distributed to it applicable to principal of, and interest on, the
proportionate share of the Loan held by the applicable Lender. Each payment to
Agent under the first sentence of this subparagraph shall constitute a payment
by Borrower to each Lender in the amount of such Lender’s Commitment Percentage
of such payment, and any such payment to Agent shall not be considered
outstanding for any purpose after the date of such payment by Borrower to Agent
without regard to whether or when Agent makes distribution thereof as provided
above. If any payment received by Agent from Borrower is insufficient to pay
both all accrued interest and all principal then due and owing, Agent shall
first apply such payment to all outstanding interest until paid in full and
shall then apply the remainder of such payment to all principal then due and
owing, and shall distribute the payment to each Lender accordingly.

(g) Subject to the terms and conditions hereof, Agent shall distribute all
Default Judgment Proceeds in the order and manner set forth below:



      First: To Agent, towards any fees and any expenses for which Agent is
entitled to reimbursement under this Agreement or the other Loan Documents not
theretofore paid to Agent.



      Second: To all applicable Lenders in accordance with their proportional
share based upon their respective Commitment Percentages until all Lenders have
been reimbursed for all costs, expenses and other amounts (but excluding
principal of and interest on the Notes) due under the Loan Documents which such
Lenders have previously paid to Agent and not theretofore been repaid.



      Third: To all Lenders (including any Affiliate of a Lender, as the case
may be, in respect of a Swap agreement) to the payment of: (i) accrued and
unpaid interest on the Notes; (ii) unpaid principal of the Notes; and (iii) all
liabilities of Borrower under any Swap agreement entered into between Borrower
and a Lender (or an affiliate of a Lender) with respect to the Facility, ratably
among the Lenders (and any Affiliate, as the case may be, in respect of a Swap
agreement) in proportion to the respective amounts described in this clause
Third held by and/or payable to them.



      Fourth: To all applicable Lenders in accordance with their proportional
share based upon their respective Commitment Percentages until all Lenders have
been paid in full all other amounts due to such Lenders under the Loan
including, without limitation, any costs and expenses incurred directly by such
Lenders to the extent such costs and expenses are reimbursable to such Lenders
by Borrower under the Loan Documents.



      Fifth: To Borrower or such third parties as may be entitled to claim
Default Judgment Proceeds.

(h) If, after Agent has paid each Lender’s proportionate share of any payment
received or applied by Agent in respect of the Facility, that payment is
rescinded or must otherwise be returned or paid over by Agent, whether pursuant
to any bankruptcy or insolvency law, sharing of payments clause of any agreement
or otherwise, such Lender shall, at Agent’s request, promptly return its
proportionate share of such payment or application to Agent, together with the
Lender’s proportionate share of any interest or other amount required to be paid
by Agent with respect to such payment or application.

(i) If any Lender (including Agent, acting in its capacity as a Lender under
this Agreement), shall exercise any right of setoff against a deposit balance or
other account of Borrower held by such Lender on account of the obligations of
Borrower under this Agreement, such Lender shall remit to Agent all such sums
received pursuant to the exercise of such right of setoff, and Agent shall apply
all such sums for the benefit of all of the Lenders hereunder in accordance with
the terms of this Agreement.

(j) If in the opinion of Agent distribution of any amount received by it in such
capacity hereunder or under the Notes or under any of the other Loan Documents
might involve any liability, it may refrain from making distribution until its
right to make distribution shall have been adjudicated by a court of competent
jurisdiction or has been resolved by the mutual consent of all Lenders. In
addition, Agent may request full and complete indemnity, in form and substance
satisfactory to it, prior to making any such distribution. If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
Agent is to be repaid, each person to whom any such distribution shall have been
made shall either repay to Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over to the same in such manner and to such
persons as shall be determined by such court. To the extent that Agent earns any
interest on any amount while Agent is holding it pursuant to this subparagraph,
then, upon distribution of the applicable amount, Agent shall also remit to each
Lender its pro rata share of the interest earned thereon.

(k) The Requisite Lenders may direct Agent in writing as to the method and the
extent of any sale of all or any portion of the assets comprising the Borrowing
Base or other disposition and all of the Lenders shall indemnify and hold Agent
harmless from all liabilities incurred in respect to all actions taken or
omitted in accordance with such directions provided that Agent need not comply
with any such directions to the extent Agent reasonably believes Agent’s
compliance with such directions would constitute a violation of the obligations
undertaken by Agent and/or Lenders under the Loan Documents, or will constitute
a violation of any statute, ordinance or regulation applicable to Agent.

10.07 Holders of Notes. Agent may deem and treat the payee of any Note as the
absolute owner or purchaser thereof for all purposes hereof. Any request,
authority or consent of any person or entity who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee or endorsee, as the
case may be, of such Note.

10.08 Indemnity. The Lenders agree to reimburse and indemnify Agent ratably in
proportion to their respective Commitment Percentages for (i) any amounts
reasonably expended by Agent pursuant to the Loan Documents and not reimbursed
by Borrower for which Agent is entitled to reimbursement by Borrower under this
Agreement or the other Loan Documents, (ii) any other reasonable expenses
incurred by Agent on behalf of the Lenders in connection with the
administration, amendment, waiver and/or enforcement of this Agreement and the
other Loan Documents, and (iii) any liabilities, obligations, losses, damages,
penalties, action, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against Agent in any way relating to or arising out of this Agreement or the
other Loan Documents or any other document delivered in connection therewith or
any transaction contemplated thereby, or the enforcement of any of the terms
hereof or thereof, provided that no Lender shall be liable for any of the
foregoing to the extent that they arise from the gross negligence or willful
misconduct of Agent. If any indemnity furnished to Agent for any purpose shall,
in the opinion of Agent, be insufficient or become impaired, Agent may call for
additional indemnity and cease, or not commence, to do the action indemnified
against until such additional indemnity is furnished.

10.09 Agent as Lender. With respect to its Commitment as a Lender, and the loan
made by it and the Note issued to it, Agent shall have the same rights and
powers hereunder and under any other Loan Document as any Lender and may
exercise the same as though it were not Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include Agent in its
individual capacity. Agent may lend money to, and generally engage in any kind
of trust business with Borrower or any subsidiary or affiliate of Borrower as if
it were not Agent hereunder.

10.10 Resignation or Removal of Agent. Subject to the appointment and acceptance
of a successor Agent, Agent may (a) resign at anytime by giving thirty
(30) days’ prior written notice thereof to the Lenders and Borrower, and (b) be
removed by Requisite Lenders (excluding from such calculation other than Agent
in its capacity as a Lender) by giving written notice thereof to Agent and
Borrower in the event that Agent performs its duties hereunder in a manner
constituting gross negligence or willful misconduct. Upon any such resignation
or removal, the Requisite Lenders have the right to appoint a successor Agent.
Unless an Event of Default shall have occurred and be continuing, such successor
Agent shall be reasonably acceptable to Borrower. If no successor Agent shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within thirty (30) days after the notice of resignation or removal,
then Agent may, on behalf of the Lenders, appoint a successor Agent, which shall
be a Lender or which meets the requirements of an Eligible Assignee. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the prior Agent, and the prior Agent
shall be discharged from its duties and obligations as Agent under this
Agreement and the other Loan Documents. After any Agent’s resignation or
removal, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.

10.11 Notification of Defaults and Events of Default. Each Lender hereby agrees
that, upon learning of the existence of a Default or an Event of Default, it
shall promptly notify Agent in writing thereof. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default other than an
Event of Default pursuant to Section 7.01 unless Agent has actual knowledge of
the same or has received written notice from a Lender or Borrower referring to
this Agreement describing such Event of Default and stating that such notice is
a “notice of default.” In the event that Agent obtains such actual knowledge or
receives such a notice, Agent shall give prompt notice thereof to each of the
Lenders. Agent shall take such action with respect to such Event of Default as
shall be reasonably directed by the Requisite Lenders. Unless and until Agent
shall have received such direction, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to any such
Event of Default as it shall deem advisable in the best interest of the Lenders,
provided, however, that Agent shall not accelerate the Facility without the
prior written consent of the Requisite Lenders.

10.12 Duties in the Case of Enforcement. In case one of more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Facility shall have occurred, Agent (solely in its capacity as Agent under this
Agreement) shall, if (a) so requested by the Requisite Lenders and (b) the
Lenders have provided to Agent such additional indemnities and assurances
against expenses and liabilities as Agent may reasonably request, proceed to
enforce the provisions of this Agreement and the other Loan Documents and
exercise all or any such other legal and equitable and other rights or remedies
as it may have under the Facility or at law. Agent shall be fully protected in
so acting or refraining from acting upon the instruction of the Requisite
Lenders, and such instruction shall be binding upon all of the Lenders. Agent
may, in its discretion but without obligation, in the absence of direction from
the Requisite Lenders, take such interim actions as it believes necessary to
preserve the rights of the Lenders hereunder, including, but not limited to,
seeking a writ of execution and judgment lien against the assets of the Borrower
and Guarantor. Each of the Lenders acknowledges and agrees that no individual
Lender may separately enforce or exercise any of the provisions of any of the
Loan Documents, including without limitation the Notes, other than through
Agent.

10.13 Delinquent Lender. If for any reason any Lender shall fail or refuse to
abide by its obligations under this Agreement, including without limitation its
obligation to make available to Agent its Commitment Percentage of the Facility,
expenses or setoff (a “Delinquent Lender”) and such failure is not cured within
ten (10) days of receipt from Agent of written notice thereof, then, in addition
to the rights and remedies that may be available to Agent, the other Lenders,
Borrower or any other party at law or in equity, and not at limitation thereof,
(i) such Delinquent Lender’s right to participate in the administration of, or
decision-making rights related to, the Facility, this Agreement or the other
Loan Documents shall be suspended during the pendency of such failure or
refusal, and (ii) a Delinquent Lender shall be deemed to have assigned any and
all payments due to it from Borrower, whether on account of the outstanding
Facility, interest, fees or otherwise, to the remaining non-delinquent Lenders
for application to, and reduction of, their proportionate shares of the
outstanding Facility until, as a result of application of such assigned payments
the Lenders’ respective pro rata shares of the outstanding Facility shall have
returned to those in effect immediately prior to such delinquency and without
giving effect to the nonpayment causing such delinquency. The Delinquent
Lender’s decision-making and participation rights to payments as set forth in
clauses (i) and (ii) above shall be restored only upon the payment by the
Delinquent Lender of its pro rata share of the Facility or expenses as to which
it is delinquent, together with interest thereon at the Default Rate from the
date when originally due until the date upon which any such amounts are actually
paid.

The non-delinquent Lenders shall also have the right, but not the obligation, in
their respective, sole and absolute discretion, to acquire for no cash
consideration, (pro rata, based on the respective Commitments of those Lenders
electing to exercise such right) the Delinquent Lender’s Commitment to fund any
future Advances (the “Future Commitment”). Upon any such purchase of the pro
rata share of any Delinquent Lender’s Future Commitment, the Delinquent Lender’s
share in any future Advances and its rights under the Loan Documents with
respect thereto shall terminate on the date of purchase, and the Delinquent
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest, including, if so requested, an Assignment and
Acceptance. Each Delinquent Lender shall indemnify Agent and each non-delinquent
Lender from and against any and all loss, damage or expenses, including but not
limited to reasonable attorneys’ fees and funds advanced by Agent or by any
non-delinquent Lender, on account of a Delinquent Lender’s failure to timely
fund its Commitment Percentage of an Advance or to otherwise perform its
obligations under the Loan Documents.

10.14 Assignments and Participations.(a) Except as provided herein, each Lender
may assign to one or more Eligible Assignees all or a portion of its interests,
rights and obligations under this Agreement (including all or a portion of its
Commitment Percentage and Commitment and the same portion of the Facility at the
time owing to it and the Notes held by it), upon the satisfaction of the
following conditions: (a) Agent shall have given its prior written consent to
such assignment, such consent not to be unreasonably withheld or delayed,
(b) each such assignment shall be of a constant, and not a varying, percentage
of all the assigning Lender’s rights and obligations under this Agreement,
(c) prior to the occurrence of an Event of Default and while same is continuing
each assignment shall be in an amount that is at least Ten Million Dollars
($10,000,000) and is a whole multiple of One Million Dollars ($1,000,000),
provided that this requirement (c) shall not apply to assignments by Agent in
its capacity as Lender but Agent (while acting as Agent) shall retain a
Commitment at least as great as retained by the Lender with the next highest
Committed Amount, and (d) the parties of such assignment shall execute and
deliver to Agent, for recording in the Register (as hereinafter defined), an
Assignment and Acceptance, substantially in the form of Schedule E hereto (an
“Assignment and Acceptance”), together with any Notes subject to such
assignment. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five (5) Business Days after the execution
thereof, (x) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder, and (y) the assigning Lender shall, to the extent provided in
such assignment and upon payment to Agent of the registration fee referred to
below, be released from its obligations under this Agreement. In the event a
Lender does not sell 100% of its Commitment Amount, such Lender must hold a
minimum Commitment Amount of Ten Million Dollars ($10,000,000) and in whole
multiples of One Million Dollars ($1,000,000). A registration fee of $3,500 per
assignment shall be paid by the assigning Lender to Agent.

(b) By executing and delivering an Assignment and Acceptance, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows:

(i) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Lender makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto;

(ii) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower and
Guarantor, or the performance or observance by Borrower or Guarantor of any of
their obligations under this Agreement or any of the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto;

(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statement provided by Borrower
as required by the terms of this Agreement, together with such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance;

(iv) such assignee will, independently and without reliance upon the assigning
Lender, Agent or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement;

(v) such assignee represents and warrants that (to the extent required herein)
it is an Eligible Assignee;

(vi) such assignee appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto;

(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender; and

(viii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance.

(c) Agent shall maintain a copy of each Assignment and Acceptance delivered to
it and a register or similar list (the “Register”) for the recordation of the
names and addresses of the Lenders and the Commitment Percentage of, and
principal amount of the Facility owing to the Lenders from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower, Agent and the Lenders may treat each person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by Borrower and the Lenders at any
reasonable time and from time to time upon reasonable prior notice. Upon each
such recordation, the assigning Lender agrees to pay to Agent a registration fee
in the sum of Three Thousand Five Hundred Dollars ($3,500).

(d) Upon its receipt of an Assignment and Acceptance executed by the parties to
such assignment, together with each Note subject to such assignment, Agent shall
(a) record the information contained therein in the Register, and (b) give
prompt notice thereof to Borrower and the Lenders (other than the assigning
Lender). Within five (5) Business Days after receipt of such notice, Borrower,
at its own expense, shall execute and deliver to Agent, in exchange for each
surrendered Note, a new Note to the order of such assignee in an amount equal to
the amount assumed by such assignee pursuant to such Assignment and Acceptance
and, if the assigning Lender has retained some portion of its obligations
hereunder, a new Note to the order of the assigning Lender in an amount equal to
the amount retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be substantially in the form of the surrendered Notes. Within five
(5) Business Days of the issuance of any new Notes pursuant to this
subparagraph, Borrower shall deliver an opinion of counsel, addressed to Agent
and the Lenders, relating to the due authorization, execution and delivery of
such new Notes and the legality, validity and binding effect thereof, in form
and substance satisfactory to the Lenders.

(e) Each Lender may sell participations to one or more banks or other financial
institutions in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents; provided that: (a) each such
participation shall be in a minimum amount of Ten Million Dollars ($10,000,000)
and is a whole multiple of One Million Dollars ($1,000,000); (b) any such
participation shall not affect the rights and duties of the selling Lender with
less than a Minimum Commitment Amount of Ten Million Dollars ($10,000,000) in
whole multiples of One Million Dollars ($1,000,000); and (c) the only voting
rights granted to the participant pursuant to such participation arrangements
with respect to the Loan Documents shall be limited to votes requiring one
hundred percent (100%) approval of the Lenders.

(f) In addition to the assignments and the participations permitted above, any
Lender may at any time assign all (but not a portion) of its rights under the
Loan Documents to an affiliate of such Lender, provided that such Lender
promptly sends written notice thereof to Agent. Except as otherwise expressly
provided in this Agreement, no Lender may assign all or a portion of its
interests, rights and obligations under this Agreement, the Notes and/or the
other Loan Documents without the prior written consent of Agent.

(g) Any assigning Lender shall retain its rights to be indemnified pursuant to
this Agreement with respect to any claims or actions arising prior to the date
of such assignment. If any assignee Lender is not incorporated under the laws of
the United States of America or any state thereof, it shall, prior to the date
on which any interest or fees are payable hereunder or under any of the other
Loan Documents for its account, deliver to Borrower and Agent a certification as
to such assignee Lender’s exemption from deduction or withholding of any United
States federal income taxes. Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its applicable Note) to any of the twelve Federal Reserve Banks
organized under § 4 of the Federal Reserve Act, 12 U.S.C. § 341. No such pledge
or the enforcement thereof shall release the Lender from its obligations
hereunder or under any of the other Loan Documents.

(h) Borrower agrees that in addition to disclosures made in accordance with
standard and customary banking practices and orders issued by a court of law
Agent and the Lenders may disclose information obtained by Agent and the Lenders
pursuant to this Agreement including, without limitation, all budgets and
financial statements, to participants or assignees or potential participants or
assignees hereunder without any notice to Borrower; provided that such
participants or assignees or potential participants or assignees shall agree to
treat in confidence such information, unless such information becomes public
knowledge, not to disclose such information to a third party, except as required
by law or legal process and not to make use of such information for purposes of
transactions unrelated to such contemplated participation. Notwithstanding
anything to the contrary, Agent and each Lender may disclose without limitation
of any kind, any information with respect to the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Advances, letters of credit and transactions
contemplated hereby.

(i) Notwithstanding anything to the contrary contained in this Agreement, no
Lender may assign or participate any interest in the Facility held by it
hereunder to Borrower or Guarantor, or any of their respective Affiliates.

10.15 Deemed Consent or Approval. With respect to any requested amendment,
waiver, consent (subject to the limitation contained in the next following
sentence), approval or other action which requires the approval of the Requisite
Lenders or all of the Lenders, as the case may be, in accordance with the terms
of this Agreement, or if Agent is required hereunder to seek, or desires to
seek, the approval of the Requisite Lenders or all of the Lenders, as the case
may be, prior to undertaking a particular action or course of conduct, Agent in
each such case shall provide each Lender with written notice of any such request
for amendment, waiver or consent or any other requested or proposed action or
course of conduct, accompanied by such detailed background information and
explanations as may be reasonably necessary to determine whether to approve or
disapprove such amendment, waiver, consent or other action or course of conduct.

This subparagraph shall not apply to a consent required from all Lenders. Agent
may (but shall not be required to) include in any such notice, printed in
capital letters of boldface type, a legend substantially to the following
effect:

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN TEN
(10) BUSINESS DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY AGENT AND RECITED ABOVE.”

and if the foregoing legend is included by Agent in its communication, a Lender
shall be deemed to have approved or consented to such action or course of
conduct for all purposes hereunder if such Lender fails to object to such action
or course of conduct by written notice to Agent within ten (10) Business Days of
such Lender’s receipt of such notice.

ARTICLE 11

NOTICES

All notices, requests or demands which any party is required or may desire to
give to any other party under any provision of this Agreement must be in writing
delivered to the other party at the following address:

         
Borrower, Guarantor
  Avatar Properties Inc./Avatar Holdings Inc.
 
  201 Alhambra Circle, 12th Floor
 
  Coral Gables, Florida 33134
 
  Attention: Chief Financial Officer
With a copy to:
  Avatar Properties Inc./Avatar Holdings Inc.
 
  201 Alhambra Circle, 12th Floor
 
  Coral Gables, Florida 33134
 
  Attention: General Counsel
Agent (on behalf
  Wachovia Bank, National Association
of all Lenders):
  800 North Magnolia Avenue, suite 704
 
  Orlando, Florida 32803
 
  Attention: Bruce Perrine
 
  Telephone: 407-649-5257
 
  Email:bruce.perrine@wachovia.com
With copy to:
  Wachovia Bank, National Association
 
  401 S. Tryon Street, NC 1193
 
  Charlotte, North Carolina 28288
 
  Attention: Scott Holtzapple, Director – Real Estate Asset
 
  Management
 
  Telephone: 704-383-0474
 
  Email: scott.holtzapple@wachovia.com
With copy to:
  Ruden, McClosky, Smith, Schuster & Russell, P.A.
 
  200 East Broward Blvd.
 
  Fort Lauderdale, Florida 33301
 
  Attention: Peter Slavis, Esq.
 
  Telephone: 954-764-6660

or to such other address as any party may designate by written notice to the
other party. Each such notice, request and demand shall be deemed given or made
as follows:

(a) If sent by hand delivery, upon delivery.

(b) If sent by mail, upon the earlier of the date of receipt or five (5) days
after deposit in the U.S. Mail, first class postage prepaid.

(c) If sent by overnight express mail, one (1) Business Day following mailing,
postage prepaid.

ARTICLE 12

COSTS, EXPENSES AND ATTORNEYS’ FEES

Borrower shall pay to Agent and Arranger, as the case may be, immediately upon
demand the full amount of all costs and expenses, including (a) all reasonable
costs and expenses incurred by Arranger and Agent in their underwriting of these
facilities, including, but not limited to, legal fees, appraisal fees and
syndication fees and expenses, including, but not limited to, travel,
publication and information dissemination, and environmental assessment fees;
and (b) reasonable attorneys’ fees and costs (to include outside counsel fees)
incurred by Agent in connection with: (i) negotiation and preparation of this
Agreement and each of the Loan Documents and (ii) Agent’s reasonable attorneys’
fees and costs incurred in connection with the addition of a Project to the
Borrowing Base from time to time. Borrower shall pay to Agent and Lenders
immediately upon demand the full amount of all costs and expenses, including
reasonable attorneys’ fees and costs (to include outside counsel fees) incurred
by Agent and Lenders in connection with the enforcement of the Loan Documents,
including all such costs and expenses incurred during any “workout” or
restructuring after an Event of Default, whether or not pursuant to any legal
proceeding.

ARTICLE 13

MISCELLANEOUS

Borrower, Agent and Lenders further covenant and agree as follows, without
limiting any requirement of this Agreement or any other Loan Document:

13.01 Cumulative Rights and No Implied Waiver. Each and every right granted to
Agent, Lenders, Borrower or Guarantor, as the case may be, under any Loan
Document, or allowed it by law or equity shall be cumulative of each other and
may be exercised in addition to any and all other rights of Agent, Lenders,
Borrower or Guarantor, as the case may be, and no delay in exercising any right
shall operate as a waiver thereof, nor shall any single or partial exercise by
Agent, Borrower or Guarantor, as the case may be, of any right preclude any
other or future exercise thereof or the exercise of any other right No notice to
or demand on Borrower or Guarantor in any case shall, of itself, entitle
Borrower or Guarantor to any other or future notice or demand in similar or
other circumstances.

13.02 Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and interpreted in accordance with the
laws of Florida and applicable United States federal law. No defense given or
allowed by the laws of any other state or country shall be interposed in any
action, case or proceeding hereon unless such defense is also given or allowed
by the laws of the State of Florida.

13.03 Amendment. No modification, consent, amendment or waiver of any provision
of this Agreement, nor consent to any departure by Borrower or Guarantor
therefrom, shall be effective unless the same shall be in writing and signed by
an officer of Agent and the Lenders required pursuant to Section 10.02(b), and
then shall be effective only in the specified instance and for the purpose for
which given.

13.04 Documents. All documents, certificates and other items required under this
Agreement to be executed and/or delivered to Agent on behalf of Lenders shall be
in form and content satisfactory to Agent and its counsel.

13.05 Partial Invalidity. The unenforceability or invalidity of any provision of
this Agreement or any other Loan Document shall not affect the enforceability or
validity of any other provision herein and the invalidity or unenforceability of
any provision of this Agreement or any other Loan Document to any person or
circumstance shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.

13.06 Indemnification. Borrower hereby indemnifies and agrees to defend and hold
harmless Agent, Arranger, each Lender, their respective shareholders, directors,
officers, employees, agents, affiliates, and subsidiaries, from and against any
and all losses, damages or liabilities and from any suits, claims or demands,
including reasonable attorneys’ fees incurred in investigating or defending such
claim, suffered by any of them and caused by, arising out of, or in any way
connected with the Loan Documents or the transactions contemplated therein
(unless determined by a final judgment of a court of competent jurisdiction to
have been caused by the gross negligence or willful misconduct of any of the
indemnified parties), including, without limitation: (i) disputes with any
architect, general contractor, subcontractor, materialman or supplier, or on
account of any act or omission to act by Agent or any Lender in connection with
any Project; (ii) losses, damages, expenses, or liabilities sustained by Agent
or any Lender resulting directly from any environmental inspection, monitoring,
sampling, or clean up of any Project required or mandated by any applicable
environmental law; (iii) claims by any tenant, contract purchaser or any other
party arising under or in connection with any lease or contract for all or any
portion of any Project (if such lease or contract is otherwise permitted under
the Loan Documents); (iv) any untrue statement of a material fact contained in
information submitted to Agent or any Lender by Borrower or Guarantor or the
omission of any material fact necessary to be stated therein in order to make
such statement not misleading or incomplete; (v) the failure of Borrower or
Guarantor to perform any obligations herein required to be performed by any of
them; and (vi) the ownership, construction, occupancy, operation, use or
maintenance of any Project.

In case any action shall be brought against Agent, any Lender and/or Lenders, or
any of their respective officers, employees or agents, in respect to which
indemnity may be sought against Borrower, Agent or such other applicable Lenders
shall promptly notify Borrower and Borrower shall assume the defense thereof,
including the employment of counsel selected by Borrower and satisfactory to
Agent or such other applicable Lender or such other party, the payment of all
costs and expenses and the right to negotiate and consent to settlement. Agent
and Lenders and such other party shall have the right, at their sole option, to
employ separate counsel (such counsel to be reasonably acceptable to Borrower)
in any such action and to participate in the defense thereof. Borrower shall not
be liable for any settlement of any such action effected without its consent
(unless Borrower fails to defend such claim), but if settled with Borrower’s
consent, or if there be a final judgment for the claimant in any such action,
Borrower agrees to indemnify and hold harmless Agent and Lenders and such other
party from and against any loss or liability by reason of such settlement or
judgment.

The provisions of this Section 13.06 shall survive the repayment or other
satisfaction of the Indebtedness.

13.07 Survivability.

All covenants, agreements, representations and warranties made herein or in the
other Loan Documents shall survive the making of the Facility and shall continue
in full force and effect so long as the Facility is outstanding or the
obligation of Agent on behalf of Lenders to make any Advances shall not have
expired.

13.08 Course of Dealing. No course of dealing between Agent on behalf of Lenders
and Borrower or Guarantor shall be effective to amend, modify or change any
provision of this Agreement.

13.09 Successors and Assigns. This Agreement shall be binding upon Borrower and
Guarantor and shall inure to the benefit of and shall be binding upon Agent and
Lenders, and their successors and assigns. Subject to the provisions of this
Agreement, Agent may, without the consent of Borrower or Guarantor or any other
Person, assign, negotiate, hypothecate, or grant assignments of or
participations in this Agreement or in any of its rights under this Agreement
and each of the other documents contemplated to be executed in conjunction
herewith in accordance with the terms of Article 10 hereof. Borrower and
Guarantor shall accord full recognition to any such assignment or participation,
and all rights and remedies of Agent in connection with the interest so assigned
shall be as fully enforceable by such assignee. In connection with any proposed
assignment or participation, Agent may disclose to the proposed assignee or
participant any information that Borrower and Guarantor is required to deliver
to Agent pursuant to this Agreement. There is no third party beneficiary of this
Agreement.

13.10 Net Payments. All payments by Borrower under this Agreement and the Notes
shall be made without set-off or counterclaim and in such amounts as may be
necessary in order that all payments, after deduction or withholding for or on
account of any present or future taxes, levies, imposts, duties, or other
charges of whatsoever nature imposed by any government or any political
subdivision or taxing authority thereof including, without limitation,
documentary and intangible taxes (collectively, the “Taxes”) shall not be less
than the amounts otherwise specified to be paid under this Agreement and the
Note. Notwithstanding anything to the contrary contained herein, Borrower shall
not be liable for the payment of any tax on or measured by net income imposed on
Agent or Lenders pursuant to the income tax laws of the United States or any
political subdivision thereof. Borrower shall pay all Taxes prior to delinquency
(and indemnify Agent and Lenders against any liability therefor) and shall
promptly (and in any event not later than thirty (30) days thereafter) furnish
to Agent any certificates, receipts and other documents which may be required
(in the judgment of Agent) to establish any tax credit to which Agent and
Lenders may be entitled. The obligations of Borrower under this Article 13.10
shall survive the termination of this Agreement and the repayment of the
Facility, but such obligations shall terminate as to any claim or liability for
Taxes for which Borrower is responsible pursuant to this Article 13.10 on the
same date that any such claim or liability for Taxes is barred by any applicable
statute of limitations.

13.11 Further Assurances. Borrower and Guarantor will at its own cost and
expense execute and deliver to Agent, at any time and from time to time, any and
all further agreements, documents and instruments, and take any and all further
actions which may be required under applicable law, or which Agent may from time
to time reasonably request, in order to effectuate the intent of the
transactions contemplated by this Agreement and the other Loan Documents.

13.12 Resurrection of Borrower’s Indebtedness. To the extent that Agent receives
any payment on account of any of Borrower’s Indebtedness, and any such
payment(s) or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, subordinated and/or required to be repaid
to a trustee, receiver or any other Person under any bankruptcy act, state or
Federal law, common law or equitable cause, then, to the extent of such
payment(s) received, Borrower’s Indebtedness or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment(s) had not been received by Bank and applied on account of Borrower’s
Indebtedness.

13.13 Equitable Relief. Borrower recognizes that, in the event Borrower fails to
perform, observe or discharge any of Borrower’s Obligations under this
Agreement, any remedy at law may prove to be inadequate relief to Agent;
Borrower agrees that Agent, if Agent so requests, shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

13.14 Multiple Borrowers. If more than one Person is named herein as Borrower,
all obligations, representations and covenants herein and in other Loan
Documents to which Borrower is a party shall be joint and several.

13.15 Identification of Bank. Any obligations to Borrower incurred by Agent in
connection with the Facility shall be the exclusive obligation of Wachovia Bank,
National Association. Any officers, directors or shareholders of Wachovia Bank,
National Association shall incur no obligations on an individual basis to
Borrower and shall not be individually responsible to Borrower for the
performance or non-performance of any obligations of Wachovia Bank, National
Association.

13.16 Broker’s Commission. Borrower represents and warrants to Agent that it has
dealt with no broker, finder or similar entity in connection herewith. Borrower
agrees to indemnify, defend and hold Agent free and harmless from brokerage
claims made by any person or entity, claiming through or as a result of dealings
with Borrower relative to this transaction, including, without limitation,
attorneys’ fees.

13.17 No Usurious Amounts. Anything herein contained to the contrary
notwithstanding, Borrower does not agree and shall not be obligated to pay
interest under the Notes at a rate which is in excess of the maximum
non-usurious rate permitted by law. If by the terms of the Notes, Borrower is at
any time required to pay interest at a rate in excess of such maximum
non-usurious rate, the rate of interest under the Notes shall be deemed to be
immediately reduced to such maximum non-usurious legal rate and the portion of
all prior interest payments in excess of such maximum non-usurious legal rate
shall be applied to and shall be deemed to have been payments in reduction of
the outstanding principal balance. Borrower agrees that in determining whether
or not any interest payable under the Notes exceeds the highest rate permitted
by law, any non-principal payment, including, without limitation, late charges,
shall be deemed to the extent permitted by law to be an expense, fee or premium
rather than interest.

13.18 Approvals. If this Agreement calls for the approval or consent of Agent,
such approval or consent may be given or withheld in the reasonable discretion
of Agent unless otherwise specified herein. If at any time Borrower believes
that Agent and/or any Lender has not acted reasonably in granting or withholding
any approval or consent under the Loan Documents, or any other document or
instrument now or hereafter executed and delivered in connection therewith or
otherwise with respect to the Facility, as to which approval or consent either
Agent and any Lender have expressly agreed to act reasonably, or absent such
agreement, a court of law having jurisdiction over the subject matter would
require Agent and any Lender to act reasonably, then Borrower’s sole remedy
shall be to seek injunctive relief or specific performance and no action for
monetary damages or punitive damages shall in any event or under any
circumstances be maintained by Borrower against Agent or any Lender.

13.19 Documentary and Intangible Taxes. Borrower and Guarantor shall be liable
for all documentary stamp and intangible taxes (including any penalties and
interest charged for the late payment of any such taxes) assessed upon execution
of the Notes or as renewed from time to time during the term of the Facility.

13.20 Confidentiality. Agent and Lenders shall not disclose any Financial
Reporting, Borrowing Base Certificates, Submission Packages or other financial
reports, appraisals or insurance certificates or policies or any other material
non-public information concerning Borrower or Guarantor obtained by or furnished
to Agent or Lenders in connection with the transactions contemplated hereby, to
any person other than Agent’s and Lender’s respective directors, officers,
employees, agents, contractors, representatives and advisors (collectively, the
“Representatives”), who shall not only use such information in connection with
the consummation or administration of the transactions contemplated hereby, or
any prospective assignees of Commitments or any prospective participant provided
that the Lenders shall inform any such prospective assignee of the confidential
nature of such information with respect to the transactions contemplated by this
Agreement and direct them to treat all such information in the same manner that
is required of the Lenders herein. Notwithstanding the foregoing, however, the
Lenders shall be permitted to disclose any information obtained by them:
(a) which is incorporated in any Loan Documents subject to recordation and/or
filing in applicable public records or is otherwise a matter of public record;
(b) as shall be required by law, for instance, in the context of
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or similar process; (c) as shall be required by any
regulatory or governmental authorities; or (d) as shall be otherwise reasonably
required in connection with the transactions contemplated hereby.

13.21 USA Patriot Act Notice. Each Lender and Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that, pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56) (the “Act”),
it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act.

13.22 Counterparts; Effective Date. This Agreement and any amendments, waivers,
consents, or supplements hereto may be executed in any number of separate
counterparts, no one of which need contain all of the signatures of the parties,
and as many of such counterparts as shall together contain all of the signatures
of the parties shall be deemed to constitute one and the same instrument. A set
of the counterparts of this Agreement signed by all parties hereto shall be
delivered to and held by the Agent. This Agreement shall become effective upon
the receipt by the Agent of signed counterparts of this Agreement from each of
the parties hereto or telecopy confirmation of the signing of counterparts of
this Agreement by each of the parties hereto.

13.23 Appraisals and Inspections. From time to time, upon the reasonable request
of Agent, Borrower and Guarantor will, at the expense of Borrower or Guarantor,
as applicable, allow Agent to obtain appraisal reports from appraisers selected
by Agent. Borrower and Guarantor shall allow Agent to inspect each Project
constituting the Borrowing Base on a monthly basis, at the expense of Borrower.

ARTICLE 14

AMBIGUITY OR CONFLICT

In the event of an ambiguity or conflict of terms between any of the provisions
of the Notes, this Agreement and any other Loan Document, the terms of this
Agreement shall be deemed to amend and control all of the other agreements; and,
to the extent that any of the agreements are silent, each shall supplement the
others; provided, however, in the event of any conflict between the terms of
this Agreement, the Notes and any other Loan Document and any of them, the terms
which, in Agent’s reasonable discretion, grant Agent or any Lender the greater
protection with respect to the prospect of payment of the Notes, or in any other
manner are of greater benefit to Agent or such Lender, shall control. All other
provisions of contemporaneous or previous agreements and understandings between
Borrower, Agent, and Lender relating to the commitment of Agent and Lender and
the Notes in conflict with any expressed provision hereof shall be merged into
this Agreement and be extinguished and of no further force and effect.

ARTICLE 15

JURISDICTION, SERVICE OF PROCESS

Any suit, action or proceeding against Borrower or Guarantor directly or
indirectly connected to this Agreement, or any other Loan Document or any
judgment entered by any court in respect thereof may be brought in the courts of
Broward or Miami-Dade Counties, Florida or in the U.S. District Court for the
Southern District of Florida as Agent (in its sole discretion) may elect, and
each of Borrower and Guarantor hereby accepts the non-exclusive jurisdiction of
those courts for the purpose of any suit, action or proceeding. Service of
process in any such case may be had against Borrower or Guarantor by delivery in
accordance with the notice provisions herein or as otherwise permitted by law,
and Borrower and Guarantor agree that such service shall be valid in all
respects for establishing personal jurisdiction over it. Borrower and Guarantor
hereby waive any right which it may have with respect to any litigation arising
with respect to this Agreement, any Loan Document or any judgment to remove such
litigation from state court to federal court or to require that such litigation
take place in federal court instead of state court.

In addition, Borrower and Guarantor hereby irrevocably waive, to the fullest
extent permitted by law, any objection which they may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement, the Loan Documents or any judgment entered by any court in
respect of any thereof brought in Broward or Miami-Dade Counties, Florida or in
the U.S. District Court for the Southern District of Florida as selected by
Agent, and hereby further irrevocably waive any claim that any suit, action or
proceeding brought in Broward or Miami-Dade Counties, Florida or in such
District Court has been brought in an inconvenient forum.

ARTICLE 16

NO ORAL AGREEMENT

THIS WRITTEN LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

ARTICLE 17

WAIVER OF JURY TRIAL

17.01 Waiver of Jury Trial. BORROWER AND GUARANTOR, AGENT AND LENDERS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED UPON THIS AGREEMENT OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY OTHER LOAN
DOCUMENT AND ANY OTHER AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.

[SIGNATURE PAGES TO FOLLOW]

3

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement
to be duly executed under seal by their duly authorized representatives as of
the date first above
written.

AGENT:

WACHOVIA BANK, NATIONAL

ASSOCIATION

BY: /s/ R. Scott Holtzapple     

NAME: R. Scott Holtzapple
TITLE: Director, Real Estate Asset Management

LEAD ARRANGER:

WACHOVIA CAPITAL MARKETS, LLC

BY: /s/ Darrell Perry     

NAME: Darrell Perry
TITLE: Director

SYNDICATION AGENT:

GUARANTY BANK

 
BY: /s/ Sam Meade     
 
NAME: Sam Meade
TITLE:Senior Vice President
LENDERS:

WACHOVIA BANK, NATIONAL

ASSOCIATION

BY: /s/ R. Scott Holtzapple     

NAME: R. Scott Holtzapple
TITLE: Director – Real Estate Asset Management

GUARANTY BANK

      BY: /s/ Sam Meade_________________
 

NAME: Sam Meade
TITLE:
 
Senior Vice President

FRANKLIN BANK, SSB

a Texas State Savings Bank

      BY:/s/ Lawrence D. Shields__________
 
NAME: Lawrence D. Shields

TITLE:
  Vice President

AGREED

BORROWER:

AVATAR PROPERTIES INC., a Florida corporation

By:/s/ Patricia K. Fletcher
Patricia K. Fletcher
Executive Vice President


JOINED IN BY GUARANTOR:

AVATAR HOLDINGS INC.,

a Delaware corporation

By:/s/ Patricia K. Fletcher     
Patricia K. Fletcher
Executive Vice President


4

SCHEDULE A

List of Lenders with Commitment Amounts

          Wachovia Bank, National Association:   $54,400,000.00
Guaranty Bank:
  $ 25,600,000.00  
Franklin Bank, SSB, a Texas State Savings Bank:
  $ 20,000,000.00  

5

SCHEDULE B

Certificate of Compliance

I, , Chief Financial Officer of AVATAR HOLDINGS INC. (the “Guarantor”), am duly
authorized to execute and deliver this Certificate of Compliance on behalf of
the Guarantor and AVATAR PROPERTIES INC. (“Borrower”) under the Credit Agreement
(as amended, modified, or supplemented from time to time, the “Credit
Agreement”) among Borrower, Guarantor, the Lenders party thereto, WACHOVIA BANK,
NATIONAL ASSOCIATION (“Agent”) and WACHOVIA CAPITAL MARKETS LLC (“Arranger”),
dated effective as of , and I do hereby certify that:

1. This Compliance Certificate is furnished pursuant to Section 5.02 of the
Credit Agreement and is made as of ,      ; unless otherwise defined herein,
terms used in this Compliance Certificate have the meanings assigned to such
terms in the Credit Agreement.

2. As of the date of this Compliance Certificate, no Default or Event of Default
has occurred and is continuing.

3. Borrower and Guarantor are in compliance in all material respects with all
requirements, covenants and agreements contained in the Credit Agreement.

4 The Financial Covenant Calculations (as such term is defined in Section 5.02
of the Credit Agreement) set forth in Exhibit A hereto fairly represent in all
material respects the financial condition of Borrower and Guarantor as of the
dates set forth therein (and as of the date hereof if not otherwise specified)
and the Financial Covenant Calculations set forth in Exhibit A hereto are in
compliance with the Financial Covenants required in the Credit Agreement.

4. The most recent financial statements furnished by Guarantor pursuant to the
Credit Agreement fairly present the financial condition of Guarantor as of the
respective dates thereof.

5. There has not been any material adverse change in the financial condition of
Borrower or Guarantor from that reflected on, and as of the date of, the
financial statement most recently furnished to Agent.

6. There is no pending or, to the best of its knowledge, threatened material
litigation against Borrower or Guarantor which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

6

7. Neither Borrower nor Guarantor is a party to any agreement or instrument or
subject to any other order, rule, regulation or other restriction materially and
adversely affecting their properties, assets or financial condition, or their
ability to perform the agreements contained in the Credit Agreement or any other
Loan Document.

Done and executed on the day of , 200_.

BORROWER:

AVATAR PROPERTIES INC., a Florida
corporation

By:
Name:
Title:


GUARANTOR:

AVATAR HOLDINGS INC.,

a Delaware corporation

By:
Name:
Title:


7

EXHIBIT A

To Certificate of Compliance

Financial Covenant Calculations

8

SCHEDULE C

Request for Advance

I, , Authorized Signatory for AVATAR PROPERTIES INC. (“Borrower”), pursuant to
the provisions of that certain Credit Agreement dated effective as of      , (as
amended, modified, or supplemented from time to time, the “Credit Agreement”)
among Borrower, AVATAR HOLDINGS INC. (the “Guarantor”), the Lenders party
thereto and WACHOVIA BANK, NATIONAL ASSOCIATION (“Agent”) and WACHOVIA CAPITAL
MARKETS LLC (“Arranger”), hereby certify that:

1. Borrower hereby requests an Advance or Letter of Credit. If a Letter of
Credit is requested, Borrower has attached an executed application for issuance
of a Letter of Credit in the aggregate principal amount of $ to be made on ,
     .

The proceeds of the Advance shall be disbursed into Borrower’s account no. with
Agent. The forgoing instructions shall be irrevocable as provided in the Credit
Agreement.

2. All representations and warranties of Borrower made in the Credit Agreement
are true and correct in all material respects as of the date hereof as if made
on the date hereof, with and after giving effect to the application of the
proceeds of the Advance or issuance of Letter of Credit in connection with which
this Request for Advance is given.

3. There does not exist and will not exist on the date of the requested Advance
or Letter of Credit, both before and after giving effect to the requested
Advance, a Default or an Event of Default.

4. All conditions precedent in the Credit Agreement to the funding of the
requested Advance or issuance of Letter of Credit have been met.

5. The proceeds of the requested advance will be used for the purposes set forth
in the Credit Agreement.

6. Terms used in this Request for Advance, not otherwise defined or limited
herein, are used as defined in the Credit Agreement.

Done and executed on the day of , 200     .

Authorized Signatory

9

SCHEDULE D

Borrowing Base Certificate

10

SCHEDULE E

Assignment and Acceptance

11

SCHEDULE F

Commitment and Acceptance

12

SCHEDULE G

Avatar Properties Inc.
Selected Real Estate Assets

                                 
 
  Date Acquired/Years   Approximate   Book Value   Estimated Current
 
  Owned   Acres/Lots     —     Value
 
                               
Poinciana Scattered Lots
  >25 years   3,000 lots     15,000,0000       105,000,000  
 
                               
Poinciana Commercial
  >25 years   1,450 acres     8,100,000       116,000,000  
 
                               
Banyan Bay
  >20 years   250 acres     6,687,000.00       25,000,000  
 
                               
Ocala
  >20 years   4,500 acres     5,740,000       65,000,000  
 
                               
Woodslanding
    11/22/04     23 lots     2,936,000       2,936,000  
 
                               
Sterling Hill
    9/17/04     217 lots     5,465,000       5,465,000  
 
                               
Doral property
    2/28/05     16 acres     9,463,000       9,463,000  
 
                               
Various Parker Properties
  1-2 years   3,136 acres     17,795,706       67,087,000  
 
                               
Poinciana land across from high school
    10/12/04     280 acres     13,750,000       13,750,000  
 
                               
Lakeland Mall property
    3/9/05     645 acres     10,303,609       10,303,609  
 
                               
Judge Property
    4/11/05     1,000 acres     13,888,000       13,888,000  
 
                               
 
                    109,128,315       433,892,609  
 
                               

13

SCHEDULE H

Wachovia Bank Approved Value for Solivita and Bellalago as referenced in section
3.04(a) of the Credit Agreement.

                                 
Asset name and Description
  Appraisal Date   Appraiser   Value   Description of Value
 
                               
 
                          Prospective Future
 
                          Market Value of the
 
                          fee simple interest
Excess land in Bellalago
                          of the excess land
PD; 970.33 acres of
                          area in Bellalago
excess land area approved
                          PD as of the date
for 1,992 future
                          of completion of
residential units and
                          the Phase 1
244M sf of commercial
          Realvest Appraisal           improvements
development
    7/18/2003     Services, Inc.   $ 35,300,000       (9/30/03).  
 
                               
 
                          As is fee simple
 
                          market value of
 
                          1,304 net usable
Excess land in Solivita
                          acres of excess
PD; 1,304 net usable
                          land area in the
acres of excess land area
          Realvest Appraisal           Solivita PD as of
within Solivita PD.
    11/16/2003     Services, Inc.     25,830,000       11/16/2003.  
 
                               

14

SCHEDULE ONE

Advance Rate Schedule

Maximum Advance Rate

                      Loan to Agent-Approved     Borrowing Base Category   Cost
(“LTC”)   Aging Elimination
Unrestricted Cash
    100 %     N/A  
 
               
Receivables (Held at Title)
    100 %     N/A  
 
               
Sold Units
    90 %   18 months
 
               
 
  80% (months 1-18)        
Speculative Units
  60% (months 19-36)   36 months
 
               
Model Units
    80 %   36 months
 
               
Finished Lots
    70 %   24 months
 
               
LUD
    60 %   24 months
 
               
Entitled Residential Land
    50 %   36 months (i)
 
               
Entitled Commercial Land
    40 %   36 months
 
               

(i) For multi-phased Entitled Residential Land, the aging restriction will be
extended to 48 months for no more than 5% of the Borrower Base Availability.

15